UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: March 31 Date of reporting period: March 31, 2013 Item 1. REPORTS TO STOCKHOLDERS. Annual Reports are included here.Please note that the Crescent Mid Cap Macro Fund has not yet commenced operations and, therefore, does not have an annual report to include here. Annual Report 2013 March 31, 2013 Crescent Large Cap Macro Fund Institutional Class Shares Advisor Class Shares This report and the financial statements contained herein are submitted for the general information of the shareholders of the Crescent Large Cap Macro Fund (the “Fund”).The Fund’s shares are not deposits or obligations of, or guaranteed by, any depository institution. The Fund’s shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested.Neither the Fund nor the Fund’s distributor is a bank. The Crescent Large Cap Macro Fund is distributed by Capital Investment Group, Inc., Member FINRA/SIPC, 17 Glenwood Ave, Raleigh, NC, 27603. There is no affiliation between the Crescent Large Cap Macro Fund, including its principals, and Capital Investment Group, Inc. Statements in this Annual Report that reflect projections or expectations of future financial or economic performance of the Crescent Large Cap Macro Fund (“Fund”) and of the market in general and statements of the Fund’s plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences, in addition to the other factors noted with such forward-looking statements, include, without limitation, general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. An investment in the Fund is subject to investment risks, including the possible loss of some or the entire principal amount invested. There can be no assurance that the Fund will be successful in meeting its investment objective. Investment in the Fund is also subject to the following risks:investment advisor risk, investment strategy risk, growth securities risk, large-cap company risk, management style risk, market risk, new fund risk, risks related to investing in other investment companies, and sector risk.More information about these risks and other risks can be found in the Fund’s prospectus. The performance information quoted in this annual report represents past performance, which is not a guarantee of future results.Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted.An investor may obtain performance data current to the most recent month-end by visiting ncfunds.com. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing.The prospectus contains this and other information about the Fund.A copy of the prospectus is available at ncfunds.com or by calling Shareholder Services at 800-773-3863.The prospectus should be read carefully before investing. This Annual Report was first distributed to shareholders on or about May 30, 2013. For More Information on Your Crescent Large Cap Macro Fund: See Our Web site @ ncfunds.com or Call Our Shareholder Services Group Toll-Free at 800-773-3863. P.O. Box 3181 Greenwood, SC 29648 877-369-5390 www.thecrescentfunds.com April 22, 2013 Dear Fellow Shareholders of the Crescent Large Cap Macro Fund: Enclosed for your review is the Annual Report for the Crescent Large Cap Macro Fund (the “Fund”) for the fiscal year ending March 31, 2013.Despite a very strong start to 2013, the past year has been a tumultuous one for the equity market which saw the two corrections of over 8% in the S&P 500 during calendar year 2012.We believe these were driven by brief bouts of European contagion caused by fears of a Euro break-up combined with continued ineptness (perceived and actual) out of Washington related to the debt ceiling as well as the well documented “fiscal cliff” debate.As we moved into 2013, policy fatigue set in and investors put Washington in the rear view mirror, Europe stabilized (despite Cyprus) and we were off to the races.Since the end of the quarter, the tragic events in Boston are a reminder to investors that risks remain, even those you cannot anticipate; however, it is difficult to build a portfolio based on these types of exogenous shocks.Rather, it speaks to the value of a well diversified portfolio across multiple sectors and industries.The performance for the fiscal year ended March 31, 2013 is shown in the table below.As a reminder, our goal with the Fund is to participate in the upside of the market while providing downside protection during periods of market volatility.We attempt to do this by indentifying broad investment themes in the marketplace and allocating the portfolio among various economic sectors and industry groups that we believe will perform the best given prevailing macro-economic conditions both in the U.S. and globally, as well as our expectations as to future economic conditions.We also tactically utilize cash to hedge downside risk during periods of market volatility. Average Annual Total Returns Period Ended March 31, 2013 One Year Since Inception1 Net Expense Ratio2 Gross Expense Ratio3 Crescent Large Cap Macro Fund – Institutional Class Shares 8.35% 17.42% 1.25% 3.39% S&P 500 Index4 13.96% 24.55% Russell 1000 Growth Index4 8.17% 20.49% The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling the Fund at 800-773-3863. Fee waivers and expense reimbursements have positively impacted Fund performance. The performance information presented is not inclusive of sales charges and if adjusted for sales charges, performance quoted would be reduced. 1The Fund’s Inception date is December 15, 2011. 2The net expense ratio reflects a contractual expense limitation that continues through January 1, 2014. Thereafter, the expense limitation may be changed or terminated at any time. Performance would have been lower without this expense limitation. 3Gross expense ratio is from the Fund’s prospectus dated July 30, 2012. 4You cannot invest directly in this index.This index does not have an investment advisor and does not pay any commissions, expenses, or taxes.If this index did pay commissions, expenses, or taxes, its returns would be lower. Quarterly Review and Outlook “I, I, I have become comfortably numb…”These words from Pink Floyd’s song of the same name seem to describe the market over the first weeks of 2013.Despite little actually being accomplished in the last-minute deal out of Washington, the market rode a relief rally that started in earnest in the late trading hours of New Years Eve.Sticking with the Pink Floyd theme, moving from Comfortably Numb to just Money – to quote “Money…it’s a gas…grab that cash with both hands and make a stash…” This is perhaps an apt description for investors in the first quarter – they were grabbing the money in stocks and couldn’t seem to get enough; ultimately pushing the S&P 500 and Dow Jones Industrials to new closing highs during the quarter.In fact, except for a brief -2.8% pull back during 4 days in February, the S&P 500 was basically up from the opening bell on January 2, 2013.If this seems like “déjà vu all over again”, you’re correct.We have seen almost the exact same pattern for 2010, 2011, and 2012 only to slip rather hard during the summer months those years.While we acknowledge the risk (and frankly the need) for a correction or at least a pause, we don’t believe it will be of the magnitude of years past.Focusing on the first quarter ended March 31, 2013, the S&P 500 and Russell 1000 Growth indices ended up +10.6% and +9.5%, respectively, including dividends. Sector performance was interesting given the market move, with a mix of traditionally defensive areas joining some cyclical sectors at the top. Healthcare led the way, up over +15%, followed by Consumer Staples, Utilities, Consumer Discretion and Financials, rising between +11% and +15%.Industrials and Energy also fared well, all rising over +10% each.Telecom, Materials and Tech rounded out the bottom, but were still positive for the quarter.The grab for yield clearly played into the performance of some of the defensive areas.Given their performance, it’s worth noting that valuations in these areas may be stretched.It is also worth noting that Staples and Utilities were two of the worst performing sectors in 2012, but making up for lost time so far in 2013. The key issues from last quarter are still in plain view today – that is Europe and its impact on the global economy (esp. Asia), the elections here in the U.S. (and abroad), and finally on corporate earnings.To this point, the strong data in the U.S. has trumped these uncertainties and, to be sure, European financial markets have stabilized significantly.However, earnings season is upon us and the outlooks provided in the coming weeks will likely dictate the market’s direction in the near term. So with the high taken out on the S&P 500, where do we go from here?We have the precedent of the prior three years, but also a year like 1995.That year the S&P rose over 37% with little more than a 2% to 3% correction the entire year.It was almost a perfect 45 degree angle.However, earnings were growing at over 20% (vs. around 5% today) and interest rates fell 300 basis points (3.0%) that year.I suspect we can compromise with something between the two extremes.Still, if 1995 happens again, maybe we can continue the lyrics from the song we started out with – “a new car, caviar, four star daydream think I’ll buy me a football team…” We appreciate your support of the Crescent Funds and I invite any current or prospective shareholders to call or email me directly to discuss the Crescent Large Cap Macro Fund and our investment approach. Sincerely, Walter B. Todd, III Greenwood Capital Associates, LLC Advisor to the Crescent Funds The views in the foregoing discussion were those of the Fund’s investment advisor as of the date set forth above and may not reflect its views on the date this Annual Report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investment in the Fund and do not constitute investment advice. Crescent Large Cap Macro Fund - Institutional Class Shares Performance Update (Unaudited) For the period from December 15, 2011 (Date of Initial Public Investment) to March 31, 2013 Comparison of the Change in Value of a $10,000 Investment The graph above assumes an initial $10,000 investment and represents the reinvestment of dividends and capital gains.This graph depicts the performance of Institutional Class Shares versus the S&P 500 Total Return Index and the Russell 1000 Growth Index.It is important to note that the Fund is a professionally managed mutual fund while the indices are not available for investment and are unmanaged. The comparison is shown for illustrative purposes only. Average Annual Total Returns Gross As of One Since Inception Expense March 31, 2013 Year Inception Date Ratio* Institutional Class Shares 8.35% 17.42% 12/15/11 3.39% Russell 1000 Growth Index 8.17% 20.49% N/A N/A S&P 500 Total Return Index 13.96% 24.55% N/A N/A * The gross expense ratio shown is from the Fund's prospectus dated July 30, 2012. Performance quoted above represents past performance, which is no guarantee of future results.Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted. An investor may obtain perfermance data, current to the most recent month-end, by visiting ncfunds.com. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Average annual total returns are historical in nature and measure net investment income and capital gain or loss from portfolio investments assuming reinvestments of distributions. Crescent Large Cap Macro Fund - Advisor Class Shares Performance Update (Unaudited) For the period from December 27, 2011 (Date of Initial Public Investment) to March 31, 2013 Comparison of the Change in Value of a $10,000 Investment The graph above assumes an initial $10,000 investment ($9,600 after maximum sales load of 4.00%) and represents the reinvestment of dividends and capital gains.This graph depicts the performance of Advisor Class Shares versus the S&P 500 Total Return Index and the Russell 1000 Growth Index. It is important to note that the Fund is a professionally managed mutual fund while the indices are not available for investment and are unmanaged. The comparison is shown for illustrative purposes only. Average Annual Total Returns Gross As of One Since Inception Expense March 31, 2013 Year Inception Date Ratio* Advisor Class Shares - No Sales Load 8.17% 17.60% 12/27/11 3.67% Advisor Class Shares - 4.00% Maximum Sales Load 3.84% 13.85% 12/27/11 3.67% Russell 1000 Growth Index 8.17% 17.70% N/A N/A S&P 500 Total Return Index 13.96% 21.30% N/A N/A * The gross expense ratio shown is from the Fund's prospectus dated July 30, 2012. Performance quoted above represents past performance, which is no guarantee of future results.Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted. An investor may obtain perfermance data, current to the most recent month-end, by visiting ncfunds.com. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Average annual total returns are historical in nature and measure net investment income and capital gain or loss from portfolio investments assuming reinvestments of distributions. Crescent Large Cap Macro Fund Schedule of Investments As of March 31, 2013 Shares Value (Note 1) COMMON STOCKS - 95.58% Consumer Discretionary - 13.14% CBS Corp. Cl. B $ Comcast Corp. Cl. A Ford Motor Co. Johnson Controls, Inc. * Liberty Global, Inc. Cl. A Lowe's Cos, Inc. News Corp. Cl. A NIKE, Inc. Cl. B The Home Depot, Inc. The Walt Disney Co. μ Toyota Motor Corp. Consumer Staples - 9.13% Mondelez International, Inc. Cl. A μ Nestle SA PepsiCo, Inc. The Coca-Cola Co. Unilever NV Energy - 8.57% * Cameron International Corp. Chevron Corp. * Continental Resources, Inc. Exxon Mobil Corp. Kinder Morgan, Inc. Noble Energy, Inc. Schlumberger Ltd. Valero Energy Corp. Financials - 11.31% American Express Co. American Tower Corp. REIT Bank of America Corp. BlackRock, Inc. JPMorgan Chase & Co. State Street Corp. The PNC Financial Services Group, Inc. Wells Fargo & Co. Weyerhaeuser Co. REIT (Continued) Crescent Large Cap Macro Fund Schedule of Investments As of March 31, 2013 Shares Value (Note 1) COMMON STOCKS - (continued) Health Care - 13.08% * Amgen, Inc. $ * Biogen Idec, Inc. * Celgene Corp. Eli Lilly & Co. * Gilead Sciences, Inc. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Stryker Corp. Industrials - 12.34% Deere & Co. Emerson Electric Co. General Electric Co. Honeywell International, Inc. Pentair Ltd. Union Pacific Corp. United Parcel Service, Inc. Cl. B Information Technology - 22.80% Accenture PLC Cl. A Apple, Inc. Automatic Data Processing, Inc. Broadcom Corp. Cl. A * eBay, Inc. * EMC Corp. * Facebook, Inc. Cl. A * Google, Inc. Cl. A International Business Machines Corp. Microsoft Corp. Oracle Corp. QUALCOMM, Inc. Texas Instruments, Inc. Materials - 5.21% International Paper Co. LyondellBasell Industries NV Cl. A Monsanto Co. Total Common Stocks (Cost $13,797,785) (Continued) Crescent Large Cap Macro Fund Schedule of Investments As of March 31, 2013 Shares Value (Note 1) EXCHANGE TRADED PRODUCT - 0.23% * iPATH S&P hort-Term Futures ETN $ Total Exchange Traded Product (Cost $68,465) SHORT-TERM INVESTMENT - 3.64% § Federated Prime Obligations Fund, 0.08% Total Short-Term Investment (Cost $601,895) Total Value of Investments (Cost $14,468,145) - 99.45% $ Other Assets Less Liabilities- 0.55% Net Assets - 100.00% $ * Non-income producing investment μ American Depositary Receipt § Represents 7 day effective yield The following acronyms are used in this portfolio: SA - Societe Anonyme PLC - Public Limited Company NV - Naamloze Vennootschap REIT - Real Estate Investment Trust Summary of Investments by Sector % of Net Sector Assets Value Consumer Discretionary 13.14% $ Consumer Staples 9.13% Energy 8.57% Financials 11.31% Health Care 13.08% Industrials 12.34% Information Technology 22.80% Materials 5.21% Exchange Traded Product 0.23% Short-Term Investment 3.64% Total 99.45% $ See Notes to Financial Statements Crescent Large Cap Macro Fund Statement of Assets and Liabilities As of March 31, 2013 Assets: Investments, at value (cost $14,468,145) $ Cash Receivables: Investments sold Fund shares sold Dividends and interest Prepaid expenses Fund accounting fees Administration fees Other expenses Due from advisor Total assets Liabilities: Accrued expenses Professional fees Other expenses Total liabilities Net Assets $ Net Assets Consist of: Paid in Capital $ Undistributed net investment income Undistributed net realized gain on investments Net unrealized appreciation on investments Net Assets $ Institutional Class Shares of beneficial interest outstanding, no par value (unlimited authorized shares) Net Assets $ Net Asset Value, Offering Price and Redemption Price Per Share (a) $ Advisor Class Shares of beneficial interest outstanding, no par value (unlimited authorized shares) Net Assets $ Net Asset Value and Redemption Price Per Share (a) $ Offering Price Per Share ($12.21 ÷ 96.00%) $ (a) The fund charges a 1% redemption fee on redemptions made within 60 days of initial purchase. See Notes to Financial Statements Crescent Large Cap Macro Fund Statement of Operations For the Year ended March 31, 2013 Investment Income: Dividends (net of foreign tax of $8,342) $ Total Investment Income Expenses: Advisory fees (note 2) Administration fees (note 2) Transfer agent fees (note 2) Fund accounting fees (note 2) Compliance service fees (note 2) Custody fees (note 2) Distribution and service fees - Advisor Class Shares (note 3) Registration and filing administration fees (note 2) Legal fees Audit and tax preparation fees Registration and filing expenses Trustee fees and meeting expenses Securities pricing fees Other operating expenses Total Expenses Advisory fees waived (note 2) Administration fees waived (note 2) Net Expenses Net Investment Income Realized and Unrealized Gain on Investments: Net realized gain from investment transactions Net change in unrealized appreciation on investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Resulting from Operations $ See Notes to Financial Statements Crescent Large Cap Macro Fund Statements of Changes in Net Assets For the Year or Period ended March 31, 2012 (a) Operations: Net investment income $ $ Net realized gain from investment transactions Net change in unrealized appreciation on investments Net Increase in Net Assets Resulting from Operations Distributions to Shareholders From: Net investment income Institutional Class Shares - Advisor Class Shares - Net realized gain from investment transactions Institutional Class Shares - Advisor Class Shares - Decrease in Net Assets Resulting from Distributions - Capital Share Transactions: Shares sold Reinvested dividends and distributions - Redemption fees - 35 Shares repurchased Increase from Capital Share Transactions Net Increase in Net Assets Net Assets: Beginning of Period - End of Period $ $ Undistributed Net Investment Income $ $ Year Ended Period Ended Share Information: March 31, 2013 March 31, 2012 Institutional Class Shares Shares Amount Shares Amount Shares sold $ $ Redemption fees - - - 35 Reinvested dividends and distributions - - Shares repurchased Net Increase in Capital Shares $ $ Outstanding, Beginning of Period - - Outstanding, End of Period $ $ Advisor Class Shares Shares Amount Shares Amount Shares sold $ $ Reinvested dividends and distributions - - Shares repurchased Net Increase (Decrease) in Capital Shares $ $ Outstanding, Beginning of Period - - Outstanding, End of Period $ $ (a) For the period from December 15, 2011 (Date of Initial Public Investment) to March 31, 2012. See Notes to Financial Statements Crescent Large Cap Macro Fund Financial Highlights For a share outstanding during the Institutional Class fiscal year or period ended March 31, 2012 (f) Net Asset Value, Beginning of Period $ $ Income from Investment Operations Net investment income Net realized and unrealized gain on investments Total from Investment Operations Less Distributions: From net investment income - From net realized gains from investment transactions - Total Distributions - Net Asset Value, End of Period $ $ Total Return (c)(d) 8.35% 13.50% (b) Net Assets, End of Period (in thousands) $ $ Average Net Assets for the Period (in thousands) $ $ Ratios of: Gross Expenses to Average Net Assets (e) 1.57% 3.39% (a) Net Expenses to Average Net Assets (e) 1.25% 1.22% (a) Net Investment Income to Average Net Assets 0.67% 0.39% (a) Portfolio turnover rate 88.87% 25.95% (b) (a) Annualized. (b) Not annualized. (c) Total return does not reflect sales charge, if any. (d) Includes adjustments in accordance with accounting principles generally accepted in the United States of America and, consequently, the net asset value for financial reporting purposes and the returns based upon those net asset values may differ from the net asset values and returns for shareholder transactions. (e) The expense ratios listed reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). (f) For a share outstanding during the period from December 15, 2011 (Date of Initial Public Investment) to March 31, 2012 (Continued) Crescent Large Cap Macro Fund Financial Highlights For a share outstanding during the Advisor Class fiscal year or period ended March 31, 2012 (f) Net Asset Value, Beginning of Period $ $ Income from Investment Operations Net investment income - Net realized and unrealized gain on investments Total from Investment Operations Less Distributions: From net investment income (g) - From net realized gains from investment transactions - Total Distributions - Net Asset Value, End of Period $ $ Total Return (c)(d) 8.17% 13.40% (b) Net Assets, End of Period (in thousands) $ $ Average Net Assets for the Period (in thousands) $ $ Ratios of: Gross Expenses to Average Net Assets (e) 1.84% 3.57% (a) Net Expenses to Average Net Assets (e) 1.50% 1.49% (a) Net Investment Income to Average Net Assets 0.43% 0.06% (a) Portfolio turnover rate 88.87% 25.95% (b) (a) Annualized. (b) Not annualized. (c) Total return does not reflect sales charge, if any. (d) Includes adjustments in accordance with accounting principles generally accepted in the United States of America and, consequently, the net asset value for financial reporting purposes and the returns based upon those net asset values may differ from the net asset values and returns for shareholder transactions. (e) The expense ratios listed reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). (f) For a share outstanding during the period from December 27, 2011 (Date of Initial Public Investment) to March 31, 2012. (g) Actual amount is less than $0.01 per share. Crescent Large Cap Macro Fund Notes to Financial Statements 1.Organization and Significant Accounting Policies The Crescent Large Cap Macro Fund (the “Fund”) is a series of the Starboard Investment Trust (the “Trust”). The Trust is organized as a Delaware statutory trust and is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Trust is classified as a diversified company as defined in the 1940 Act. The Fund commenced operations on December 15, 2011. The investment objective of the Fund is capital appreciation.The Fund seeks to achieve its investment objective by investing at least 80% of net assets, plus borrowings for investment purposes, in a portfolio of equity securities of companies whose market capitalizations qualify them to be considered as “large-cap” companies.Shareholders will be provided with at least 60 days’ prior notice of any change in this policy. The Fund currently has an unlimited number of authorized shares, which are divided into two classes - Institutional Class Shares and Advisor Class Shares. Each class of shares has equal rights as to assets of the Fund, and the classes are identical except for differences in ongoing distribution and service fees. The Advisor Class Shares are subject to an initial sales charge of 4.00% of the offering price, as well as distribution plan fees, which is further discussed in Note 3. Both share classes are subject to redemption fees within 60 days of the issuance of such shares of 1.00%. Income, expenses (other than distribution and service fees), and realized and unrealized gains or losses on investments are allocated to each class of shares based upon its relative net assets. All classes have equal voting privileges, except where otherwise required by law or when the Trustees determine that the matter to be voted on affects only the interests of the shareholders of a particular class. The following is a summary of significant accounting policies consistently followed by the Fund.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Investment Valuation The Fund’s investments in securities are carried at value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time. Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price. Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available (e.g., if the exchange on which the security is principally traded closes early or if trading of the particular security is halted during the day and does not resume prior to the Fund’s net asset value calculation) or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees.A security’s “fair value” price may differ from the price next available for that security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. Fair Value Measurement Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1: quoted prices in active markets for identical securities Level 2: other significant observable inputs (including quoted prices for similar securities and identical securities in inactive markets, interest rates, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. (Continued) Crescent Large Cap Macro Fund Notes to Financial Statements The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs as of March 31, 2013 for the Fund’s assets measured at fair value: Crescent Large Cap Macro Fund Investments in Securities (a) Total Level 1 Level 2 Level 3 Assets Common Stocks* $ $ $ - $ - Exchange Traded Product - - Short-Term Investment - Total Assets $ 16,464,323 $ 16,464,323 $ - $ - *Refer to Schedule of Investments for breakdown by Industry (a) The fund had no significant transfers into or out of Level 1, 2, or 3 during the year ended March 31, 2013. Investment Transactions and Investment Income Investment transactions are accounted for as of the date purchased or sold (trade date).Dividend income is recorded on the ex-dividend date.Certain dividends from foreign securities will be recorded as soon as the Fund is informed of the dividend if such information is obtained subsequent to the ex-dividend date.Interest income is recorded on the accrual basis and includes amortization of discounts and premiums.Gains and losses are determined on the identified cost basis, which is the same basis used for Federal income tax purposes. Expenses The Fund bears expenses incurred specifically on its behalf as well as a portion of general expenses, which are allocated according to methods reviewed annually by the Trustees. Distributions The Fund may declare and distribute dividends from net investment income (if any), quarterly.Distributions from capital gains (if any) are generally declared and distributed annually.Dividends and distributions to shareholders are recorded on ex-date. Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in the net assets from operations during the reporting period.Actual results could differ from those estimates. Fees on Redemptions The Fund charges a redemption fee of 1.00% on redemptions of Fund shares occurring within 60 days following the issuance of such shares.The redemption fee is not a fee to finance sales or sales promotion expenses, but is paid to the Fund to defray the costs of liquidating an investor and discouraging short-term trading of the Fund’s shares.No redemption fee will be imposed on the redemption of shares representing dividends or capital gains distributions, or on amounts representing capital appreciation of shares. (Continued) Crescent Large Cap Macro Fund Notes to Financial Statements Federal Income Taxes No provision for income taxes is included in the accompanying financial statements, as the Fund intends to distribute to shareholders all taxable investment income and realized gains and otherwise comply with Subchapter M of the Internal Revenue Code applicable to regulated investment companies. 2. Transactions with Related Parties and Service Providers Advisor The Fund pays a monthly advisory fee to the Advisor calculated at the annual rate of 0.60% of the Fund’s average daily net assets.For the year ended March 31, 2013, $96,175 in advisory fees were incurred by the Fund, of which $43,100 was waived by the Advisor. The Advisor has entered into a contractual agreement (the “Expense Limitation Agreement”) with the Trust, on behalf of the Fund, under which it has agreed to waive or reduce its fees and to assume other expenses of the Fund, if necessary, in amounts that limit the Fund’s total operating expenses (exclusive of interest, taxes, brokerage commissions, other expenditures which are capitalized in accordance with generally accepted accounting principles, other extraordinary expenses not incurred in the ordinary course of the Fund’s business, and amounts, if any, payable under a Rule 12b-1 distribution plan) to not more than 1.25% of the average daily net assets of the Fund for the current fiscal year.The current term of the Expense Limitation Agreement remains in effect until the last day of July 2013.While there can be no assurance that the Expense Limitation Agreement will continue after that date, it is expected to continue from year-to-year thereafter. Administrator The Fund pays a monthly administration fee to the Administrator based upon the average daily net assets of the Fund and calculated at the annual rates as shown in the schedule below subject to a minimum of $2,000 per month.The Administrator also receives a fee as to procure and pay the Fund’s custodian, as additional compensation for fund accounting and recordkeeping services, and additional compensation for certain costs involved with the daily valuation of securities and as reimbursement for out-of-pocket expenses.A breakdown of these fees is provided in the following table. Administration Fees* Custody Fees* Fund Accounting Fees (monthly) Fund Accounting Fees (annual) Blue Sky Administration Fees (annual) Average Net Assets Annual Rate Average Net Assets Annual Rate First $100 million 0.100% First $100 million 0.020% 0.01% $150 per state Next $150 million 0.080% Over $100 million 0.009% Next $250 million 0.060% Next $500 million 0.050% *Minimum monthly fees of $2,000 and $416 for Administration and Custody, respectively. Over $1billion 0.040% The fund incurred $22,159 of administration fees for the fiscal year ended March 31, 2013, of which $9,000 was voluntarily waived. Compliance Services Nottingham Compliance Services, LLC, a fully owned affiliate of the Administrator, provides services which assist the Trust’s Chief Compliance Officer in monitoring and testing the policies and procedures of the Trust in conjunction with requirements under Rule 38a-1 of the 1940 Act. Transfer Agent Nottingham Shareholder Services, LLC (“Transfer Agent”) serves as transfer, dividend paying, and shareholder servicing agent for the Fund.It receives compensation for its services based upon $15 per shareholder per year, subject to a minimum fee of $1,750 per month, plus $500 for each additional class. (Continued) Crescent Large Cap Macro Fund Notes to Financial Statements Distributor Capital Investment Group, Inc. (the “Distributor”) serves as the Fund’s principal underwriter and distributor.The Distributor receives $5,000 per year paid in monthly installments for services provided and expenses assumed. Certain Trustees and officers of the Trust are also officers of the Advisor or the Administrator. 3. Distribution and Service Fees The Trustees, including a majority of the Trustees who are not “interested persons” of the Trust as defined in the 1940 Act and who have no direct or indirect financial interest in such plan or in any agreement related to such plan, adopted a distribution plan pursuant to Rule 12b-1 of the 1940 Act (the “Plan”).The 1940 Act regulates the manner in which a regulated investment company may assume expenses of distributing and promoting the sales of its shares and servicing of its shareholder accounts.The Plan provides that the Fund may incur certain expenses, which may not exceed 0.25% per annum of the Fund’s average daily net assets for each year elapsed subsequent to adoption of the Plan, for payment to the Distributor and others for items such as advertising expenses, selling expenses, commissions, travel or other expenses reasonably intended to result in sales of shares of the Fund or support servicing of shareholder accounts.For the year ended March 31, 2013, $9,335 in fees were incurred and paid by the Fund. 4. Purchases and Sales of Investment Securities For the year ended March 31, 2013, the aggregate cost of purchases and proceeds from sales of investment securities (excluding short-term securities) were as follows: Year Ended Purchases of Securities Proceeds from Sales of Securities March 31, 2013 There were no long-term purchases or sales of U.S Government Obligations during the year ended March 31, 2013. 5.Federal Income Tax Distributions are determined in accordance with Federal income tax regulations, which differ from generally accepted accounting principles, and, therefore, may differ significantly in amount or character from net investment income and realized gains for financial reporting purposes.Financial reporting records are adjusted for permanent book/tax differences to reflect tax character but are not adjusted for temporary differences. The Fund has reviewed all taxable years / periods that are open for examination (i.e., not barred by the applicable statute of limitations) by taxing authorities of all major jurisdictions, including the Internal Revenue Service.As of March 31, 2013, open taxable years consisted of the taxable year / period ended March 31, 2012 through March 31, 2013. No examination of the Fund’s tax returns is currently in progress. Reclassifications to paid-in capital relate primarily to differing book/tax treatment of ordinary net investment losses.For the year ended March 31, 2013, there were no reclassifications necessary. Distributions during the fiscal year ended were characterized for tax purposes as follows: March 31, 2013 Ordinary Income Long-term capital gain - (Continued) Crescent Large Cap Macro Fund Notes to Financial Statements At March 31, 2013, the tax-basis cost of investments and components of distributable earnings were as follows: Cost of Investments $ Unrealized Appreciation Unrealized Depreciation Net Unrealized Appreciation Undistributed Ordinary Income Other Book/Tax Differences Distributable Earnings $ The difference between book-basis and tax-basis net unrealized appreciation (depreciation) is attributable to the tax deferral of losses from wash sales. 6.Commitments and Contingencies Under the Trust’s organizational documents, its officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Fund.In addition, in the normal course of business, the Trust entered into contracts with its service providers, on behalf of the Fund, and others that provide for general indemnifications.The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund.The Fund expects risk of loss to be remote. 7.New Accounting Pronouncements In December 2011, FASB issued ASU No. 2011-11 related to disclosures about offsetting assets and liabilities. The amendments in this ASU require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The ASU is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. The guidance requires retrospective application for all comparative periods presented. In January 2013, the FASB issued ASU No. 2013-01 “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities.”ASU No. 2013-01 clarifies that ordinary trade receivables and payables are not included in the scope of ASU No. 2011-11.ASU No. 2011-11 applies only to derivatives, repurchase agreements and reverse repurchase agreements, and securities borrowing and lending that are offset in accordance with specific criteria contained in the FASB Accounting Standards codification. Management is currently evaluating the impact ASU No. 2011-11 and ASU No. 2013-01 will have on the Fund’s financial statements and disclosures. 8.Change in Independent Registered Public Accounting Firm On May 29, 2012, BBD, LLP was selected as the Trust’s independent registered public accounting firm for the 2013 fiscal year. The selection of BBD, LLP was recommended by the Trust’s Audit Committee, comprised of all non-interested Trustees, and was approved by the Board of Trustees. The reports of BrookWeiner, LLC, the predecessor independent registered public accounting firm, on the financial statements of the Fund for the fiscal period ended March 31, 2012, did not contain any adverse opinion or disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope or accounting principle. In addition, there were no disagreements between the Trust and BrookWeiner, LLC on accounting principles, financial statement disclosures or audit scope, which, if not resolved to the satisfaction of BrookWeiner, LLC, would have caused them to make reference to the disagreement in their reports on the financial statements for such period. (Continued) Crescent Large Cap Macro Fund Notes to Financial Statements 9.Subsequent Events In preparing these financial statements, the Fund has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of these financial statements.This evaluation did not result in any additional subsequent events that necessitated disclosures and/or adjustments. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of the Crescent Large Cap Macro Fund and The Board of Trustees of the Starboard Investment Trust We have audited the accompanying statement of assets and liabilities of Crescent Large Cap Macro Fund (the "Fund"), a series of shares of beneficial interest of the Starboard Investment Trust, including the schedule of investments, as of March 31, 2013, and the related statements of operations and changes in net assets and the financial highlights for the year then ended.These financial statements and financial highlights are the responsibility of the Fund’s management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. The statement of changes in net assets for the period ended March 31, 2012 and the financial highlights for each of the periods presented in the period ended March 31, 2012 have been audited by other auditors, whose report dated May 25, 2012, expressed an unqualified opinion on such financial statement and financial highlights. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our procedures included confirmation of securities owned as of March 31, 2013 by correspondence with the custodian.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Crescent Large Cap Macro Fund as of March 31, 2013, and the results of its operations, the changes in its net assets and its financial highlights for the year then ended, in conformity with accounting principles generally accepted in the United States of America. BBD, LLP Philadelphia, Pennsylvania May 30, 2013 Crescent Large Cap Macro Fund Additional Information (Unaudited) 1.Proxy Voting Policies and Voting Record A copy of the Trust’s Proxy Voting and Disclosure Policy and the Advisor’s Disclosure Policy are included as Appendix B to the Fund’s Statement of Additional Information and are available, without charge, upon request, by calling 800-773-3863, and on the website of the Security and Exchange Commission (“SEC”) at sec.gov.Information regarding how the Fund voted proxies relating to portfolio securities during the most recent period ended June 30, is available (1) without charge, upon request, by calling the Fund at the number above and (2) on the SEC’s website at sec.gov. 2.Quarterly Portfolio Holdings The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q is available on the SEC’s website at sec.gov.You may review and make copies at the SEC’s Public Reference Room in Washington, D.C.Information on the operation of the Public Reference Room may be obtained by calling the SEC at 202-942-8090. You may also obtain copies without charge, upon request, by calling the Fund toll-free at 800-773-3863. 3.Tax Information We are required to advise you within 60 days of the Fund’s fiscal year-end regarding the federal tax status of certain distributions received by shareholders during each fiscal year.The following information is provided for the Fund’s fiscal year ended March 31, 2013. During the fiscal year, no long-term capital gain distributions were paid from the Fund. Dividend and distributions received by retirement plans such as IRAs, Keogh-type plans, and 403(b) plans need not be reported as taxable income.However, many retirement plans may need this information for their annual information meeting. 4.Information about Trustees and Officers The business and affairs of the Fund and the Trust are managed under the direction of the Board of Trustees of the Trust.Information concerning the Trustees and officers of the Trust and Fund is set forth below.Generally, each Trustee and officer serves an indefinite term or until certain circumstances such as their resignation, death, or otherwise as specified in the Trust’s organizational documents. Any Trustee may be removed at a meeting of shareholders by a vote meeting the requirements of the Trust’s organizational documents. The Statement of Additional Information of the Fund includes additional information about the Trustees and officers and is available, without charge, upon request by calling the Fund toll-free at 1-800-773-3863.The address of each Trustee and officer, unless otherwise indicated below, is 116 South Franklin Street, Rocky Mount, North Carolina 27804.The Independent Trustees each received aggregate compensation of $2,500.00 during the fiscal year ended March 31, 2013 from the Fund for their services to the Fund and Trust. (Continued) Crescent Large Cap Macro Fund Additional Information (Unaudited) Name, Age and Address Position held with Funds or Trust Length of Time Served Principal Occupation During Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee During Past 5 Years Independent Trustees Jack E. Brinson Age: 80 Independent Trustee Since 7/09 Retired; previously, President of Brinson Investment Co. (personal investments) and President of Brinson Chevrolet, Inc. (auto dealership). 23 Independent Trustee of Brown Capital Management Funds for its three series, DGHM Investment Trust for its two series, Gardner Lewis Investment Trust for its two series, Hillman Capital Management Investment Trust for its one series, and Tilson Investment Trust for its two series (all registered investment companies); previously, Independent Trustee of de Leon Funds Trust for its one series from 2000 to 2005, Giordano Investment Trust for its one series during 2011, and New Providence Investment Trust for its one series from inception until 2011 (all registered investment companies). Michael G. Mosley Age: 59 Independent Trustee Since 7/10 Owner of Commercial Realty Services (real estate) since 2004. 23 None. Theo H. Pitt, Jr. Age: 76 Independent Trustee Since 9/10 Senior Partner, Community Financial Institutions Consulting (financial consulting) since 1999; Partner, Pikar Properties (real estate) since 2001; Account Administrator, Holden Wealth Management Group of Wachovia Securities (money management firm) from 2003-2008. 23 Independent Trustee of DGHM Investment Trust for its two series, Gardner Lewis Investment Trust for its two series, and Hanna Investment Trust for its one series (all registered investment companies); previously, Independent Trustee of Hillman Capital Management Investment Trust for its two series from 2000 to 2009, NCM Capital Investment Trust for its one series from 2007 to 2009, New Providence Investment Trust from 2008 to 2009, and Tilson Investment Trust for its two series from 2004 to 2009 (all registered investment companies). James H. Speed, Jr. Age: 59 Independent Trustee, Chairman Trustee since 7/09, Chair since 5/12 President and CEO of NC Mutual Insurance Company (insurance company) since 2003; President of Speed Financial Group, Inc. (consulting and private investments) from 2000 to 2003. 23 Independent Trustee of the Brown Capital Management Funds for its three series, Hillman Capital Management Investment Trust for its one series, and Tilson Investment Trust for its two series (all registered investment companies).Member of Board of Directors of NC Mutual Life Insurance Company.Member of Board of Directors of M&F Bancorp.Previously, Independent Trustee of New Providence Investment Trust for its one series from 2009 until 2011 (registered investment company). J. Buckley Strandberg Age: 52 Independent Trustee Since 7/09 President of Standard Insurance and Realty (insurance and property management) since 1982. 23 None. (Continued) Crescent Large Cap Macro Fund Additional Information (Unaudited) Name, Age and Address Position held with Funds or Trust Length of Time Served Principal Occupation During Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee During Past 5 Years Other Officers J. Philip Bell Age: 59 104 Maxwell Avenue P.O. Box 3181 Greenwood, SC 29648 President (Crescent Funds) Since 10/11 President and Chief Compliance Officer of Greenwood Capital Associates, LLC (advisor to the Crescent Funds) since 1985. n/a n/a Michael W. Nix Age: 39 104 Maxwell Avenue P.O. Box 3181 Greenwood, SC 29648 Treasurer (Crescent Funds) Since 10/11 Chief Operating Officer and Chief Financial Officer of Greenwood Capital Associates, LLC since 2011; previously Chief Investment Officer from 2007 to 2011 and Portfolio Manager/Analyst from 2003 to 2007. n/a n/a T. Lee Hale, Jr. Age: 35 Chief Compliance Officer; Assistant Treasurer; Treasurer (Matisse Discounted Closed-End Fund Strategy Since 7/09, 4/10, and 5/12 Financial Reporting Manager for The Nottingham Company (fund administrator) since 2009; previously, principal of Lee Hale Contracting (marine industry consulting). n/a n/a A. Vason Hamrick Age: 35 Secretary Since 7/09 Corporate Counsel for The Nottingham Company since 2004. n/a n/a 5.Schedule of Shareholder Expenses As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include sales charges (loads) on purchase payments and (2) ongoing costs, including investment advisory fees; distribution (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses – The first line of the table below provides information about the actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – The last line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. (Continued) Institutional Class Shares Beginning Account Value October 1, 2012 Ending Account Value March 31, 2013 Expenses Paid During Period* Actual Hypothetical (5% annual return before expenses) Expenses are equal to the average account value over the period multiplied by the Fund’s annualized expense ratio,multiplied by the number of days in the most recent period divided by the number of days in the fiscal year (to reflect the six month period). Advisor Class Shares Beginning Account Value October 1, 2012 Ending Account Value March 31, 2013 Expenses Paid During Period* Actual Hypothetical (5% annual return before expenses) $ 1,080.70 $ 1,019.15 Expenses are equal to the average account value over the period multiplied by the Fund’s annualized expense ratio,multiplied by the number of days in the most recent period divided by the number of days in the fiscal year (to reflect the six month period). Crescent Large Cap Macro Fund is a series of The Starboard Investment Trust For Shareholder Service Inquiries: For Investment Advisor Inquiries: Nottingham Shareholder Services Greenwood Capital Associates, LLC 116 South Franklin Street Greenwood Building, 5th Floor Post Office Drawer 4365 Rocky Mount, North Carolina 27803 Post Office Box 3181 Greenwood, South Carolina29648 Telephone: 800-773-3863 Telephone: 800-773-3863 World Wide Web @: ncfunds.com World Wide Web @: ncfunds.com Annual Report 2013 March 31, 2013 Crescent Strategic Income Fund Institutional Class Shares Advisor Class Shares This report and the financial statements contained herein are submitted for the general information of the shareholders of the Crescent Strategic Income Fund (the “Fund”).The Fund’s shares are not deposits or obligations of, or guaranteed by, any depository institution. The Fund’s shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested.Neither the Fund nor the Fund’s distributor is a bank. The Crescent Strategic Income Fund is distributed by Capital Investment Group, Inc., Member FINRA/SIPC, 17 Glenwood Ave, Raleigh, NC, 27603. There is no affiliation between the Crescent Strategic Income Fund, including its principals, and Capital Investment Group, Inc. Statements in this Annual Report that reflect projections or expectations of future financial or economic performance of the Crescent Strategic Income Fund (“Fund”) and of the market in general and statements of the Fund’s plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences, in addition to the other factors noted with such forward-looking statements, include, without limitation, general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. An investment in the Fund is subject to investment risks, including the possible loss of some or the entire principal amount invested. There can be no assurance that the Fund will be successful in meeting its investment objective. Investment in the Fund is also subject to the following risks: Government debt markets may be illiquid or disrupted, inflation risk, interest rate and credit risk, investment advisor risk, investment-grade securities risk, lower-rated securities or “junk bonds” risk, maturity risk, risks of investing in municipal securities, market risk, new fund risk, risks of investing in corporate debt securities, and sector risk.More information about these risks and other risks can be found in the Fund’s prospectus. The performance information quoted in this annual report represents past performance, which is not a guarantee of future results.Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted.An investor may obtain performance data current to the most recent month-end by visiting ncfunds.com. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing.The prospectus contains this and other information about the Fund.A copy of the prospectus is available at ncfunds.com or by calling Shareholder Services at 800-773-3863.The prospectus should be read carefully before investing. This Annual Report was first distributed to shareholders on or about May 30, 2013. For More Information on Your Crescent Strategic Income Fund: See Our Web site @ ncfunds.com or Call Our Shareholder Services Group Toll-Free at 800-773-3863. P.O. Box 3181 Greenwood, SC 29648 877-369-5390 www.thecrescentfunds.com April 22, 2013 Dear Fellow Shareholders of the Crescent Strategic Income Fund: Enclosed for your review is the Annual Report for the Crescent Strategic Income Fund (the “Fund”) for the fiscal year ending March 31, 2013.As we began the first full fiscal year of the Fund, Treasury yields were at their highest point of the year.This has been the seasonal pattern over the last few years.In the spring, geopolitical events, accompanied with generally slower growth, push investors into the soundness of United States debt driving yields lower.The Federal Reserve is continuing its efforts to provide liquidity and stimulate growth.It pledged last spring to extend the Operation Twist program and, upon that program’s expiration, to ultimately convert it to outright purchases of Treasury securities at a pace of $45 billion per month.This amount is in addition to the purchase of $40 billion per month of mortgage-backed securities.Our overweight to credit was a positive as corporate bond spreads narrowed.However, performance was muted by our bias for corporate bonds with higher credit ratings, which lagged lower-rated paper.Additionally, the fund held less exposure to the financial sector which significantly outperformed the industrial and utility sectors.The performance for the twelve months ended March 31, 2013 is shown in the table below.As a reminder, our process revolves around an active strategy of duration management, sector rotation, and credit selection.We also use a small percentage of fixed income related strategies for tactical opportunities.The objective of the Fund is total return consistent with preservation of capital. Average Annual Total Returns Period Ended March 31, 2013 One Year Since Inception1 Net Expense Ratio2 Gross Expense Ratio3 Crescent Strategic Income Fund – Institutional Class Shares 3.52% 2.52% 0.90% 4.32% Barclays Intermediate Government/Credit Index 4 3.53% 3.38% The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling the Fund at 800-773-3863.Fee waivers and expense reimbursements have positively impacted Fund performance. The performance information presented is not inclusive of sales charges and if adjusted for sales charges, performance quoted would be reduced. 1The Fund’s Inception date is December 15, 2011. 2The net expense ratio reflects a contractual expense limitation that continues through January 1, 2014. Thereafter, the expense limitation may be changed or terminated at any time. Performance would have been lower without this expense limitation. 3Gross expense ratio is from the Fund’s prospectus dated July 30, 2012. 4You cannot invest directly in this index.This index does not have an investment advisor and does not pay any commissions, expenses, or taxes.If this index did pay commissions, expenses, or taxes, its returns would be lower. Review and Outlook The economy continues to expand, though at a modest pace.The main driver continues to be the recovery in the housing market.There has been improvement in the labor market as measured by the weekly jobless claims.Also, the unemployment rate has fallen to 7.6% from a recession peak of 10.0%, but at the expense of the labor force participation rate dropping significantly.This, along with low inflation expectations, will provide cover for the Federal Reserve to continue its policy easing.The 10-Year Treasury Note made a new intraday low of 1.37% in July.While the yield has moved higher since, the combination of Treasury yields and corporate bond spreads are at the lowest levels seen.This reflects investors desire to find more yield.As an example, the average spread of Baa-rated corporate bonds over Treasuries has dropped from over 250 basis points last summer to 180 basis points.We continue to favor the relative attractiveness of corporate bonds and other “spread” product, but are mindful of how far spreads have narrowed over the last few years.Additionally, the current environment increases the potential for merger activity, which can adversely affect the bonds of the buyer.Security selection will be important. The US Treasury market has struggled to reflect the improving economy. While the stock market reaches new highs, bonds remain focused on the same issues from the past few years – the Washington DC political theater, the European debt situation, and geopolitical hotspots. In contrast to prior years, central banks and governments around the globe have put forth many stimulative policies.Also, we think the US economy is in better shape and the next move by the Federal Reserve will be to remove stimulus rather than add to it.This is likely to affect rates on the longer end of the yield curve as they move from negative inflation-adjusted levels to the more normal historical relationship above inflation. We appreciate your support of the Crescent Funds and I invite any current or prospective shareholders to call or email me directly to discuss the Crescent Strategic Income Fund and our investment approach. Sincerely, John D. Wiseman Greenwood Capital Associates, LLC Advisor to the Crescent Funds The views in the foregoing discussion were those of the Fund’s investment advisor as of the date set forth above and may not reflect its views on the date this Annual Report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investment in the Fund and do not constitute investment advice. Crescent Strategic Income Fund - Institutional Class Shares Performance Update (Unaudited) For the period from December 15, 2011 (Date of Initial Public Investment) to March 31, 2013 Comparison of the Change in Value of a $10,000 Investment The graph above assumes an initial $10,000 investment and represents the reinvestment of dividends and capital gains.This graph depicts the performance of Institutional Class Shares versus the Barclays Capital U.S. Intermediate Gov't/Credit Index.It is important to note that the Fund is a professionally managed mutual fund while the indices are not available for investment and are unmanaged. The comparison is shown for illustrative purposes only. Average Annual Total Returns Gross As of One Since Inception Expense March 31, 2013 Year Inception Date Ratio* Institutional Class Shares 3.52% 2.52% 12/15/11 4.32% Barclays Capital U.S. Intermediate Gov't/Credit Index 3.53% 3.38% N/A N/A * The gross expense ratio shown is from the Fund's prospectus dated July 30, 2012. Performance quoted above represents past performance, which is no guarantee of future results.Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted. An investor may obtain perfermance data, current to the most recent month-end, by visiting ncfunds.com. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Average annual total returns are historical in nature and measure net investment income and capital gain or loss from portfolio investments assuming reinvestments of distributions. Crescent Strategic Income Fund - Advisor Class Shares Performance Update (Unaudited) For the period from December 27, 2011 (Date of Initial Public Investment) to March 31, 2013 Comparison of the Change in Value of a $10,000 Investment The graph above assumes an initial $10,000 investment ($9,600 after maximum sales load of 4.00%) and represents the reinvestment of dividends and capital gains.This graph depicts the performance of Advisor Class Shares versus the Barclays Capital U.S. Intermediate Gov't/Credit Index.It is important to note that the Fund is a professionally managed mutual fund while the indices are not available for investment and are unmanaged. The comparison is shown for illustrative purposes only. Average Annual Total Returns Gross As of One Since Inception Expense March 31, 2013 Year Inception Date Ratio* Advisor Class Shares - No Sales Load 3.21% 2.22% 12/27/11 4.59% Advisor Class Shares - 4.00% Maximum Sales Load -0.92% -1.04% 12/27/11 4.59% Barclays Capital U.S. Intermediate Gov't/Credit Index 3.53% 3.65% N/A N/A * The gross expense ratio shown is from the Fund's prospectus dated July 30, 2012. Performance quoted above represents past performance, which is no guarantee of future results.Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted. An investor may obtain perfermance data, current to the most recent month-end, by visiting ncfunds.com. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Average annual total returns are historical in nature and measure net investment income and capital gain or loss from portfolio investments assuming reinvestments of distributions. Crescent Strategic Income Fund Schedule of Investments As of March 31, 2013 Principal Coupon Rate Maturity Date Value (Note 1) CORPORATE BONDS - 89.08% American Express Credit Corp. $ 2.750% 9/15/2015 $ American Express Credit Corp. 7.300% 8/20/2013 Anheuser-Busch Cos. LLC 4.625% 2/1/2015 Bayer Corp. 7.125% 10/1/2015 BB&T Corp. 3.200% 3/15/2016 Bunge Ltd Finance Corp. 5.350% 4/15/2014 Carolina Power & Light Co. 5.125% 9/15/2013 ConocoPhillips 5.200% 5/15/2018 Consolidated Natural Gas Co. 5.000% 12/1/2014 Corning, Inc. 6.625% 5/15/2019 CR Bard, Inc. 2.875% 1/15/2016 Dell, Inc. 1.400% 9/10/2013 Diageo Capital PLC 4.850% 5/15/2018 DIRECTV Holdings LLC 3.125% 2/15/2016 Duke Energy Carolinas LLC 5.300% 10/1/2015 Duke Energy Indiana, Inc. 6.050% 6/15/2016 EI du Pont de Nemours & Co. 5.250% 12/15/2016 Enbridge, Inc. 5.800% 6/15/2014 FCB/SC Capital Trust I 8.250% 3/15/2028 General Electric Capital Corp. 5.625% 5/1/2018 Hillshire Brands Co. 4.100% 9/15/2020 Illinois Tool Works, Inc. 3.375% 9/15/2021 JPMorgan Chase & Co. 4.400% 7/22/2020 JPMorgan Chase & Co. 5.125% 9/15/2014 Kentucky Utilities Co. 3.250% 11/1/2020 Lowe's Cos., Inc. 5.400% 10/15/2016 MassMutual Global Funding II 2.300% 9/28/2015 Matson Navigation Co., Inc. 5.273% 7/29/2029 McKesson Corp. 5.700% 3/1/2017 Metropolitan Life Global Funding I 3.125% 1/11/2016 New York Life Global Funding 1.650% 5/15/2017 Nordstrom, Inc. 4.750% 5/1/2020 Northern States Power Co. 5.250% 10/1/2018 Ohio Power Co. 4.850% 1/15/2014 Pacific Bell Telephone Co. 6.625% 10/15/2034 PepsiAmericas, Inc. 5.000% 5/15/2017 PepsiCo, Inc. 3.125% 11/1/2020 PNC Funding Corp. 2.700% 9/19/2016 PPG Industries, Inc. 7.375% 6/1/2016 Prudential Financial, Inc. 5.500% 3/15/2016 Stryker Corp. 2.000% 9/30/2016 (Continued) Crescent Strategic Income Fund Schedule of Investments As of March 31, 2013 Principal Coupon Rate Maturity Date Value (Note 1) CORPORATE BONDS - (continued) TD Ameritrade Holding Corp. $ 4.150% 12/1/2014 $ The Bank of New York Mellon Corp. 5.450% 5/15/2019 The Goldman Sachs Group, Inc. 3.625% 2/7/2016 The Southern Co. 2.375% 9/15/2015 Thermo Fisher Scientific, Inc. 2.250% 8/15/2016 Wells Fargo & Co. 3.676% 6/15/2016 Western Massachusetts Electric Co. 5.100% 3/1/2020 Yum! Brands, Inc. 4.250% 9/15/2015 Zimmer Holdings, Inc. 4.625% 11/30/2019 Total Corporate Bonds (Cost $10,461,989) FEDERAL AGENCY OBLIGATIONS - 3.90% Fannie Mae REMICS 3.500% 8/25/2029 Federal National Mortgage Association 3.100% 8/23/2017 Freddie Mac REMICS 3.000% 12/15/2026 Government National Mortgage Association 4.000% 9/20/2038 Total Federal Agency Obligations (Cost $464,022) PREFERRED STOCKS - 2.53% Shares Dividend Rate BB&T Corp. 5.625% JPMorgan Chase Capital XXIX 6.700% Raymond James Financial, Inc. 6.900% The Bank of New York Mellon Corp. 5.200% The Goldman Sachs Group, Inc. 6.125% Total Preferred Stocks (Cost $292,011) EXCHANGE TRADED PRODUCTS - 4.56% * iPath US Treasury Steepener ETN iShares FTSE NAREIT Mortgage Plus * ProShares UltraShort 20+ Year Treasury * ProShares UltraShort Lehman 7-10 Year SPDR Barclays High Yield Bond ETF Exchange Traded Products (Cost $559,100) SHORT-TERM INVESTMENT - 0.22% § Federated Prime Obligations Fund, 0.08% Short-Term Investment (Cost $26,349) (Continued) Crescent Strategic Income Fund Schedule of Investments As of March 31, 2013 Value (Note 1) Total Value of Investments (Cost $11,803,471) - 100.29% $ Liabilities in Excess of Other Assets- (0.29)% Net Assets - 100.00% $ * Non-income producing investment § Represents 7 day effective yield The following acronyms are used in this portfolio: PLC - Public Limited Company (British) LLC - Limited Liability Company Summary of Investments by Sector % of Net Sector Assets Value Corporate Bonds 89.08% $ Federal Agency Obligations 3.90% Preferred Stocks 2.53% Exchange Traded Products 4.56% Short-Term Investment 0.22% Total 100.29% $ See Notes to Financial Statements Crescent Strategic Income Fund Statement of Assets and Liabilities As of March 31, 2013 Assets: Investments, at value (cost $11,803,471) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Fund accounting fees Administration fees Other expenses Due from Advisor (note 2): Total assets Liabilities: Payables: Fund shares repurchased Accrued expenses Professional fees Other expenses Distribution payable Total liabilities Net Assets $ Net Assets Consist of: Paid in Capital $ Accumulated net investment income 23 Undistributed net realized gain on investments Net unrealized appreciation on investments Net Assets $ Institutional Class Shares of beneficial interest outstanding, no par value (unlimited authorized shares) Net Assets $ Net Asset Value, Offering Price and Redemption Price Per Share (a) $ Advisor Class Shares of beneficial interest outstanding, no par value (unlimited authorized shares) Net Assets $ Net Asset Value and Redemption Price Per Share (a) $ Offering Price Per Share ($10.16 ÷ 96.00%) $ (a) The fund charges a 1% redemption fee on redemptions made within 60 days of initial purchase. See Notes to Financial Statements Crescent Strategic Income Fund Statement of Operations For the Year ended March 31, 2013 Investment Income: Interest $ Dividends Total Investment Income Expenses: Advisory fees (note 2) Administration fees (note 2) Transfer agent fees (note 2) Fund accounting fees (note 2) Compliance service fees (note 2) Custody fees (note 2) Distribution and service fees - Advisor Class Shares (note 3) Registration and filing administration fees (note 2) Legal fees Audit and tax preparation fees Registration and filing expenses Trustee fees and meeting expenses Securities pricing fees Other operating expenses Total Expenses Expenses reimbursed by advisor (note 2) Advisory fees waived (note 2) Administration fees waived (note 2) Net Expenses Net Investment Income Realized and Unrealized Gain on Investments: Net realized gain from investment transactions Net change in unrealized appreciation on investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Resulting from Operations $ See Notes to Financial Statements Crescent Strategic Income Fund Statements of Changes in Net Assets For the Year or Period ended March 31, 2012 (a) Operations: Net investment income $ $ Net realized gain (loss) from investment transactions Net change in unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Distributions to Shareholders From: Net investment income Institutional Class Shares Advisor Class Shares Net realized gain from investment transactions Institutional Class Shares - Advisor Class Shares - Decrease in Net Assets Resulting from Distributions Capital Share Transactions: Shares sold Reinvested dividends and distributions Shares repurchased Increase from Capital Share Transactions Net Increase in Net Assets Net Assets: Beginning of Period - End of Period $ $ Accumulated Net Investment Income $ 23 $ Year Ended Period Ended Share Information: March 31, 2013 March 31, 2012 Institutional Class Shares Shares Amount Shares Amount Shares sold $ $ Reinvested dividends and distributions Shares repurchased Net Increase $ $ Outstanding, Beginning of Period - - Outstanding, End of Period $ $ Advisor Class Shares Shares Amount Shares Amount Shares sold $ $ Reinvested dividends and distributions 14 Shares repurchased Net Increase (Decrease) $ $ Outstanding, Beginning of Period - - Outstanding, End of Period $ $ (a) For the period from December 15, 2011 (Date of Initial Public Investment) to March 31, 2012. See Notes to Financial Statements Crescent Strategic Income Fund Financial Highlights For a share outstanding during the Institutional Class Shares fiscal year or period ended March 31, 2012 (f) Net Asset Value, Beginning of Period $ $ Income (Loss) from Investment Operations Net investment income Net realized and unrealized gain (loss) on securities Total from Investment Operations Less Distributions: Dividends (from net investment income) Distributions (from capital gains) - Total Distributions Net Asset Value, End of Period $ $ Total Return (c)(d) 3.52% (0.24)% (b) Net Assets, End of Period (in thousands) $ $ Average Net Assets for each Period (in thousands) $ $ Ratios of: Gross Expenses to Average Net Assets (e) 1.61% 4.40% (a) Net Expenses to Average Net Assets (e) 0.90% 0.89% (a) Net Investment Income to Average Net Assets 1.04% 0.85% (a) Portfolio turnover rate 40.15% 10.14% (b) (a) Annualized. (b) Not annualized. (c) Total return does not reflect sales charge, if any. (d) Includes adjustments in accordance with accounting principles generally accepted in the United States and, consequently, the net asset value for financial reporting purposes and the returns based upon those net asset values may differ from the net asset values and returns for shareholder transactions. (e) The expense ratios listed reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). (f) For a share outstanding during the period from December 15, 2011 (Date of Initial Public Investment) to March 31, 2012 (Continued) Crescent Strategic Income Fund Financial Highlights For a share outstanding during the Advisor Class Shares fiscal year or period ended March 31, 2012 (f) Net Asset Value, Beginning of Period $ $ Income (Loss) from Investment Operations Net investment income Net realized and unrealized gain (loss) on securities Total from Investment Operations Less Distributions: Dividends (from net investment income) (g) Distributions (from capital gains) - Total Distributions (g) Net Asset Value, End of Period $ $ Total Return (c)(d) 3.21% (0.39)% (b) Net Assets, End of Period (in thousands) $ $ Average Net Assets for each Period (in thousands) $ $ Ratios of: Gross Expenses to Average Net Assets (e) 1.85% 3.79% (a) Net Expenses to Average Net Assets (e) 1.15% 1.04% (a) Net Investment Income to Average Net Assets 0.78% 0.31% (a) Portfolio turnover rate 40.15% 10.14% (b) (a) Annualized. (b) Not annualized. (c) Total return does not reflect sales charge, if any. (d) Includes adjustments in accordance with accounting principles generally accepted in the United States and, consequently, the net asset value for financial reporting purposes and the returns based upon those net asset values may differ from the net asset values and returns for shareholder transactions. (e) The expense ratios listed reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). (f) For a share outstanding during the period from December 27, 2011 (Date of Initial Public Investment) to March 31, 2012 (g) Actual amount is less than $0.01 per share. Crescent Strategic Income Fund Notes to Financial Statements 1.Organization and Significant Accounting Policies The Crescent Strategic Income Fund (the “Fund”) is a series of the Starboard Investment Trust (the “Trust”). The Trust is organized as a Delaware statutory trust and is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Trust is classified as a diversified company as defined in the 1940 Act. The Fund commenced operations on December 15, 2011. The investment objective of the Fund is total return consistent with preservation of capital.The Fund seeks to achieve its investment objective by investing at least 65% of the portfolio in bonds rated investment grade or better at all times by a nationally recognized securities rating organization or, if no rating exists, of equivalent quality in the determination of the Advisor.Subject to the limitations of this restriction, the Fund is also permitted to invest in securities that are below investment-grade, including junk bonds. The Fund currently has an unlimited number of authorized shares, which are divided into two classes - Institutional Class Shares and Advisor Class Shares. Each class of shares has equal rights as to assets of the Fund, and the classes are identical, except for differences in ongoing distribution and service fees. The Advisor Class Shares are subject to an initial sales charge fee of 4.00%, redemption fees for certain redemptions within 60 days of the issuance of such shares of 1.00%, and distribution plan fees as described in Note 3. Income, expenses (other than distribution and service fees), and realized and unrealized gains or losses on investments are allocated to each class of shares based upon its relative net assets. All classes have equal voting privileges, except where otherwise required by law or when the Trustees determine that the matter to be voted on affects only the interests of the shareholders of a particular class. The following is a summary of significant accounting policies consistently followed by the Fund.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Investment Valuation All investments in securities are recorded at their estimated fair value, as described below (Fair Value Measurement). Fair Value Measurement Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1: quoted prices in active markets for identical securities Level 2: other significant observable inputs (including quoted prices for similar securities and identical securities in inactive markets, interest rates, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. A description of the valuation techniques applied to the Fund's major categories of investments measured at fair value on a recurring basis follows. Equity securities (common stock, preferred stock, exchange traded products). Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time. Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price. Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are categorized in level 2. (Continued) Crescent Strategic Income Fund Notes to Financial Statements Corporate bonds. The fair value of corporate bonds is estimated using various techniques, which may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, fundamental data relating to the issuer, and credit default swap spreads adjusted for any basis difference between cash and derivative instruments. Most corporate bonds are categorized in level 2 of the fair value hierarchy. However, in instances where lower relative weight is placed on transaction prices, quotations, or similar observable inputs, they are categorized in level 3. U.S. government securities (treasury notes). U.S. government securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data. Certain securities are valued principally using dealer quotations. U.S. government securities are categorized in level 1 or level 2 of the fair value hierarchy depending on the inputs used and market activity levels for specific securities. U.S. agency securities (federal agency obligations). U.S. agency securities are comprised of two main categories consisting of agency issued debt and mortgage pass-throughs. Agency issued debt securities are generally valued in a manner similar to U.S. government securities. Mortgage pass-throughs include to-be-announced (TBA) securities and mortgage pass-through certificates. TBA securities and mortgage pass-throughs are generally valued using dealer quotations. Depending on market activity levels and whether quotations or other data are used, these securities are typically categorized in level 1 or level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs as of March 31, 2013 for the Fund’s assets measured at fair value: Crescent Strategic Income Fund Investments in Securities (a) Total Level 1 Level 2 Level 3 Assets Corporate Bonds $ $ - $ $ - Federal Agency Obligations - - Preferred Stocks - - Exchange Traded Products - - Short-Term Investment - - Total Assets $ 11,979,487 $ $ $ - (a) The Fund had no significant transfers into or out of Level 1, 2, or 3 during the year ended March 31, 2013. Investment Transactions and Investment Income Investment transactions are accounted for as of the date purchased or sold (trade date).Dividend income is recorded on the ex-dividend date.Certain dividends from foreign securities will be recorded as soon as the Fund is informed of the dividend if such information is obtained subsequent to the ex-dividend date.Interest income is recorded on the accrual basis and includes amortization of discounts and premiums.Gains and losses are determined on the identified cost basis, which is the same basis used for Federal income tax purposes. (Continued) Crescent Strategic Income Fund Notes to Financial Statements Expenses The Fund bears expenses incurred specifically on its behalf as well as a portion of general expenses, which are allocated according to methods reviewed annually by the Trustees. Distributions The Fund may declare and distribute dividends from net investment income (if any), monthly.Distributions from capital gains (if any) are generally declared and distributed annually.Dividends and distributions to shareholders are recorded on ex-date. Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in the net assets from operations during the reporting period.Actual results could differ from those estimates. Fees on Redemptions The Fund charges a redemption fee of 1.00% on redemptions of Fund shares occurring within 60 days following the issuance of such shares.The redemption fee is not a fee to finance sales or sales promotion expenses, but is paid to the Fund to defray the costs of liquidating an investor and discouraging short-term trading of the Fund’s shares.No redemption fee will be imposed on the redemption of shares representing dividends or capital gains distributions, or on amounts representing capital appreciation of shares. Federal Income Taxes No provision for income taxes is included in the accompanying financial statements, as the Fund intends to distribute to shareholders all taxable investment income and realized gains and otherwise comply with Subchapter M of the Internal Revenue Code applicable to regulated investment companies. 2. Transactions with Related Parties and Service Providers Advisor The Fund pays a monthly advisory fee to the Advisor calculated at the annual rate of 0.35% of the Fund’s average daily net assets.For the year ended March 31, 2013, $42,147 in advisory fees were incurred and voluntarily waived by the Advisor.Additionally, the Advisor reimbursed the Fund for $34,159 of the expenses incurred. The Advisor has entered into a contractual agreement (the “Expense Limitation Agreement”) with the Trust, on behalf of the Fund, under which it has agreed to waive or reduce its fees and to assume other expenses of the Fund, if necessary, in amounts that limit the Fund’s total operating expenses (exclusive of interest, taxes, brokerage commissions, other expenditures which are capitalized in accordance with generally accepted accounting principles, other extraordinary expenses not incurred in the ordinary course of the Fund’s business, and amounts, if any, payable under a Rule 12b-1 distribution plan) to not more than 0.90% of the average daily net assets of the Fund for the current fiscal year.The current term of the Expense Limitation Agreement remains in effect until the last day of July 2013.While there can be no assurance that the Expense Limitation Agreement will continue after that date, it is expected to continue from year-to-year thereafter. Administrator The Fund pays a monthly administration fee to the Administrator based upon the average daily net assets of the Fund and calculated at the annual rates as shown in the schedule below subject to a minimum of $2,000 per month.The Administrator also receives a fee as to procure and pay the Fund’s custodian, as additional compensation for fund accounting and recordkeeping services, and additional compensation for certain costs involved with the daily valuation of securities and as reimbursement for out-of-pocket expenses.A breakdown of these fees is provided in the following table: (Continued) Crescent Strategic Income Fund Notes to Financial Statements Administration Fees* Custody Fees* Fund Accounting Fees (monthly) Fund Accounting Fees Blue Sky Administration Fees (annual) Average Net Assets Annual Rate Average Net Assets Annual Rate First $100 million 0.100% First $100 million 0.020% 0.01% $150 per state Next $150 million 0.080% Over $100 million 0.009% Next $250 million 0.060% Next $500 million 0.050% *Minimum monthly fees of $2,000 and $400 for Administration and Custody, respectively. Over $1billion 0.040% The Fund paid $22,025 of administration fees for the fiscal year ended March 31, 2013, of which $9,000 was voluntarily waived. Compliance Services Nottingham Compliance Services, LLC, a fully owned affiliate of the Administrator, provides services which assist the Trust’s Chief Compliance Officer in monitoring and testing the policies and procedures of the Trust in conjunction with requirements under Rule 38a-1 of the 1940 Act. Transfer Agent Nottingham Shareholder Services, LLC (“Transfer Agent”) serves as transfer, dividend paying, and shareholder servicing agent for the Fund.It receives compensation for its services based upon $15 per shareholder per year, subject to a minimum fee of $1,750 per month, plus $500 for each additional class. Distributor Capital Investment Group, Inc. (the “Distributor”) serves as the Fund’s principal underwriter and distributor.The Distributor receives $5,000 per year paid in monthly installments for services provided and expenses assumed. Certain Trustees and officers of the Trust are also officers of the Advisor or the Administrator. 3. Distribution and Service Fees The Trustees, including a majority of the Trustees who are not “interested persons” of the Trust as defined in the 1940 Act and who have no direct or indirect financial interest in such plan or in any agreement related to such plan, adopted a distribution plan pursuant to Rule 12b-1 of the 1940 Act (the “Plan”).The 1940 Act regulates the manner in which a regulated investment company may assume expenses of distributing and promoting the sales of its shares and servicing of its shareholder accounts.The Plan provides that the Fund may incur certain expenses, which may not exceed 0.25% per annum of the Fund’s average daily net assets for each year elapsed subsequent to adoption of the Plan, for payment to the Distributor and others for items such as advertising expenses, selling expenses, commissions, travel or other expenses reasonably intended to result in sales of shares of the Fund or support servicing of shareholder accounts.For the year ended March 31, 2013, $2,484 in fees were incurred by the Fund. 4. Purchases and Sales of Investment Securities For the year ended March 31, 2013, the aggregate cost of purchases and proceeds from sales of investment securities (excluding short-term securities) were as follows: Year Ended Purchases of Securities Proceeds from Sales of Securities March 31, 2013 There were no long-term purchases or sales of U.S Government Obligations during the year ended March 31, 2013. (Continued) Crescent Strategic Income Fund Notes to Financial Statements 5.Federal Income Tax Distributions are determined in accordance with Federal income tax regulations, which differ from generally accepted accounting principles, and, therefore, may differ significantly in amount or character from net investment income and realized gains for financial reporting purposes.Financial reporting records are adjusted for permanent book/tax differences to reflect tax character but are not adjusted for temporary differences. The Fund has reviewed all taxable years / periods that are open for examination (i.e., not barred by the applicable statute of limitations) by taxing authorities of all major jurisdictions, including the Internal Revenue Service.As of March 31, 2013, open taxable years consisted of the taxable year / period ended March 31, 2012 through March 31, 2013. No examination of the Fund’s tax returns is currently in progress. Reclassifications to paid-in capital relate primarily to differing book/tax treatment of ordinary net investment losses.For the period ended March 31, 2013, there was a reclassification between capital gains and net investment income of $861. Distributions during the fiscal year or period ended were characterized for tax purposes as follows: March 31, 2013 March 31, 2012 Ordinary Income Long-term capital gain - At March 31, 2013, the tax-basis cost of investments and components of distributable earnings were as follows: Cost of Investments $ Unrealized Appreciation $ Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Accumulated Net Investment Income (Loss) Other Book/Tax Differences Distributable Earnings $ 6.Commitments and Contingencies Under the Trust’s organizational documents, its officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Fund.In addition, in the normal course of business, the Trust entered into contracts with its service providers, on behalf of the Fund, and others that provide for general indemnifications.The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund.The Fund expects risk of loss to be remote. 7.New Accounting Pronouncements In December 2011, FASB issued ASU No. 2011-11 related to disclosures about offsetting assets and liabilities. The amendments in this ASU require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The ASU is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. The guidance requires retrospective application for all comparative periods presented. In January 2013, the FASB issued ASU No. 2013-01 “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities.”ASU No. 2013-01 clarifies that ordinary trade receivables and payables are not included in the scope of ASU No. 2011-11.ASU No. 2011-11 applies only to derivatives, repurchase agreements and reverse repurchase agreements, and securities borrowing and lending that are offset in accordance with specific criteria contained in the FASB Accounting Standards codification. (Continued) Crescent Strategic Income Fund Notes to Financial Statements Management is currently evaluating the impact ASU No. 2011-11 and ASU No. 2013-01 will have on the Fund’s financial statements and disclosures. 8.Change in Independent Registered Public Accounting Firm On May 29, 2012, BBD, LLP was selected as the Trust’s independent registered public accounting firm for the 2013 fiscal year. The selection of BBD, LLP was recommended by the Trust’s Audit Committee, comprised of all non-interested Trustees, and was approved by the Board of Trustees. The reports of BrookWeiner, LLC, the predecessor independent registered public accounting firm, on the financial statements of the Fund for the fiscal year ended March 31, 2012, did not contain any adverse opinion or disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope or accounting principle. In addition, there were no disagreements between the Trust and BrookWeiner, LLC on accounting principles, financial statement disclosures or audit scope, which, if not resolved to the satisfaction of BrookWeiner, LLC, would have caused them to make reference to the disagreement in their reports on the financial statements for such year. 9.Subsequent Events In preparing these financial statements, the Fund has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of these financial statements.This evaluation did not result in any additional subsequent events that necessitated disclosures and/or adjustments. (Continued) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of the Crescent Strategic Income Fund and The Board of Trustees of the Starboard Investment Trust We have audited the accompanying statement of assets and liabilities of Crescent Strategic Income Fund (the "Fund"), a series of shares of beneficial interest of the Starboard Investment Trust, including the schedule of investments, as of March 31, 2013, and the related statements of operations and changes in net assets and the financial highlights for the year then ended.These financial statements and financial highlights are the responsibility of the Fund’s management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. The statement of changes in net assets for the period ended March 31, 2012 and the financial highlights for each of the periods presented in the period ended March 31, 2012 have been audited by other auditors, whose report dated May 25, 2012, expressed an unqualified opinion on such financial statement and financial highlights. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our procedures included confirmation of securities owned as of March 31, 2013 by correspondence with the custodian.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Crescent Strategic Income Fund as of March 31, 2013, and the results of its operations, the changes in its net assets and its financial highlights for the year then ended, in conformity with accounting principles generally accepted in the United States of America. BBD, LLP Philadelphia, Pennsylvania May 30, 2013 Crescent Strategic Income Fund Additional Information (Unaudited) 1.Proxy Voting Policies and Voting Record A copy of the Trust’s Proxy Voting and Disclosure Policy and the Advisor’s Disclosure Policy are included as Appendix B to the Fund’s Statement of Additional Information and are available, without charge, upon request, by calling 800-773-3863, and on the website of the Security and Exchange Commission (“SEC”) at sec.gov.Information regarding how the Fund voted proxies relating to portfolio securities during the most recent period ended June 30, is available (1) without charge, upon request, by calling the Fund at the number above and (2) on the SEC’s website at sec.gov. 2.Quarterly Portfolio Holdings The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q is available on the SEC’s website at sec.gov.You may review and make copies at the SEC’s Public Reference Room in Washington, D.C.Information on the operation of the Public Reference Room may be obtained by calling the SEC at 202-942-8090. You may also obtain copies without charge, upon request, by calling the Fund toll-free at 800-773-3863. 3.Tax Information We are required to advise you within 60 days of the Fund’s fiscal year-end regarding the federal tax status of certain distributions received by shareholders during each fiscal year.The following information is provided for the Fund’s fiscal year ended March 31, 2013. During the fiscal year, no long-term capital gain distributions were paid from the Fund. Dividend and distributions received by retirement plans such as IRAs, Keogh-type plans, and 403(b) plans need not be reported as taxable income.However, many retirement plans may need this information for their annual information meeting. 4.Information about Trustees and Officers The business and affairs of the Fund and the Trust are managed under the direction of the Board of Trustees of the Trust.Information concerning the Trustees and officers of the Trust and Fund is set forth below.Generally, each Trustee and officer serves an indefinite term or until certain circumstances such as their resignation, death, or otherwise as specified in the Trust’s organizational documents. Any Trustee may be removed at a meeting of shareholders by a vote meeting the requirements of the Trust’s organizational documents. The Statement of Additional Information of the Fund includes additional information about the Trustees and officers and is available, without charge, upon request by calling the Fund toll-free at 1-800-773-3863.The address of each Trustee and officer, unless otherwise indicated below, is 116 South Franklin Street, Rocky Mount, North Carolina 27804.The Independent Trustees each received aggregate compensation of $2,500.00 during the fiscal year ended March 31, 2013 from the Fund for their services to the Fund and Trust. (Continued) Crescent Strategic Income Fund Additional Information (Unaudited) Name, Age and Address Position held with Funds or Trust Length of Time Served Principal Occupation During Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee During Past 5 Years Independent Trustees Jack E. Brinson Age: 80 Independent Trustee Since 7/09 Retired; previously, President of Brinson Investment Co. (personal investments) and President of Brinson Chevrolet, Inc. (auto dealership). 23 Independent Trustee of Brown Capital Management Funds for its three series, DGHM Investment Trust for its two series, Gardner Lewis Investment Trust for its two series, Hillman Capital Management Investment Trust for its one series, and Tilson Investment Trust for its two series (all registered investment companies); previously, Independent Trustee of de Leon Funds Trust for its one series from 2000 to 2005, Giordano Investment Trust for its one series during 2011, and New Providence Investment Trust for its one series from inception until 2011 (all registered investment companies). Michael G. Mosley Age: 59 Independent Trustee Since 7/10 Owner of Commercial Realty Services (real estate) since 2004. 23 None. Theo H. Pitt, Jr. Age: 76 Independent Trustee Since 9/10 Senior Partner, Community Financial Institutions Consulting (financial consulting) since 1999; Partner, Pikar Properties (real estate) since 2001; Account Administrator, Holden Wealth Management Group of Wachovia Securities (money management firm) from 2003-2008. 23 Independent Trustee of DGHM Investment Trust for its two series, Gardner Lewis Investment Trust for its two series, and Hanna Investment Trust for its one series (all registered investment companies); previously, Independent Trustee of Hillman Capital Management Investment Trust for its two series from 2000 to 2009, NCM Capital Investment Trust for its one series from 2007 to 2009, New Providence Investment Trust from 2008 to 2009, and Tilson Investment Trust for its two series from 2004 to 2009 (all registered investment companies). James H. Speed, Jr. Age: 59 Independent Trustee, Chairman Trustee since 7/09, Chair since 5/12 President and CEO of NC Mutual Insurance Company (insurance company) since 2003; President of Speed Financial Group, Inc. (consulting and private investments) from 2000 to 2003. 23 Independent Trustee of the Brown Capital Management Funds for its three series, Hillman Capital Management Investment Trust for its one series, and Tilson Investment Trust for its two series (all registered investment companies).Member of Board of Directors of NC Mutual Life Insurance Company.Member of Board of Directors of M&F Bancorp.Previously, Independent Trustee of New Providence Investment Trust for its one series from 2009 until 2011 (registered investment company). J. Buckley Strandberg Age: 52 Independent Trustee Since 7/09 President of Standard Insurance and Realty (insurance and property management) since 1982. 23 None. (Continued) Crescent Strategic Income Fund Additional Information (Unaudited) Name, Age and Address Position held with Funds or Trust Length of Time Served Principal Occupation During Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee During Past 5 Years Other Officers J. Philip Bell Age: 59 104 Maxwell Avenue P.O. Box 3181 Greenwood, SC 29648 President (Crescent Funds) Since 10/11 President and Chief Compliance Officer of Greenwood Capital Associates, LLC (advisor to the Crescent Funds) since 1985. n/a n/a Michael W. Nix Age: 39 104 Maxwell Avenue P.O. Box 3181 Greenwood, SC 29648 Treasurer (Crescent Funds) Since 10/11 Chief Operating Officer and Chief Financial Officer of Greenwood Capital Associates, LLC since 2011; previously Chief Investment Officer from 2007 to 2011 and Portfolio Manager/Analyst from 2003 to 2007. n/a n/a T. Lee Hale, Jr. Age: 35 Chief Compliance Officer; Assistant Treasurer; Treasurer (Matisse Discounted Closed-End Fund Strategy Since 7/09, 4/10, and 5/12 Financial Reporting Manager for The Nottingham Company (fund administrator) since 2009; previously, principal of Lee Hale Contracting (marine industry consulting). n/a n/a A. Vason Hamrick Age: 35 Secretary Since 7/09 Corporate Counsel for The Nottingham Company since 2004. n/a n/a 5.Schedule of Shareholder Expenses As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include sales charges (loads) on purchase payments and (2) ongoing costs, including investment advisory fees; distribution (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses – The first line of the table below provides information about the actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – The last line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. (Continued) Crescent Strategic Income Fund Additional Information (Unaudited) Institutional Class Shares Beginning Account Value October 1, 2012 Ending Account Value March 31, 2013 Expenses Paid During Period* Actual Hypothetical (5% annual return before expenses) Expenses are equal to the average account value over the period multiplied by the Fund’s annualized expense ratio,multiplied by the number of days in the most recent period divided by the number of days in the fiscal year (to reflect the six month period). Advisor Class Shares Beginning Account Value October 1, 2012 Ending Account Value March 31, 2013 Expenses Paid During Period* Actual Hypothetical (5% annual return before expenses) $ 1,005.80 $ 1,020.11 Expenses are equal to the average account value over the period multiplied by the Fund’s annualized expense ratio,multiplied by the number of days in the most recent period divided by the number of days in the fiscal year (to reflect the six month period). (Continued) Crescent Strategic Income Fund is a series of The Starboard Investment Trust For Shareholder Service Inquiries: For Investment Advisor Inquiries: Nottingham Shareholder Services Greenwood Capital Associates, LLC 116 South Franklin Street Greenwood Building, 5th Floor Post Office Drawer 4365 Rocky Mount, North Carolina 27803 Post Office Box 3181 Greenwood, South Carolina 29648 Toll-Free Telephone: Toll-Free Telephone: 800-773-3863 800-773-3863 World Wide Web @: ncfunds.com World Wide Web @: ncfunds.com Annual Report 2013 For the period from October 31, 2012 (Date of Initial Public Investment) to March 31, 2013 Matisse Discounted Closed-End Fund Strategy This report and the financial statements contained herein are submitted for the general information of the shareholders of the Matisse Discounted Closed-End Fund Strategy (the “Fund”).The Fund’s shares are not deposits or obligations of, or guaranteed by, any depository institution. The Fund’s shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested.Neither the Fund nor the Fund’s distributor is a bank. The Matisse Discounted Closed-End Fund Strategy is distributed by Capital Investment Group, Inc., Member FINRA/SIPC, 17 Glenwood Ave, Raleigh, NC, 27603. There is no affiliation between the Matisse Discounted Closed-End Fund Strategy, including its principals, and Capital Investment Group, Inc. Statements in this Annual Report that reflect projections or expectations of future financial or economic performance of the Matisse Discounted Closed-End Fund Strategy (“Fund”) and of the market in general and statements of the Fund’s plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences, in addition to the other factors noted with such forward-looking statements, include, without limitation, general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. An investment in the Fund is subject to investment risks, including the possible loss of some or all of the principal amount invested. There can be no assurance that the Fund will be successful in meeting its investment objective. Generally, the Fund will be subject to the following additional risks: Fund of Funds Risk, Control of Portfolio Funds Risk, Closed-End Fund Risk, Money Market Mutual Fund Risk, Market Risk, Management Style Risk, Quantitative Model Risk, Foreign Securities Risk, Portfolio Turnover Risk, Leverage Risk, Investment Advisor Risk, Operating Risk, and New Fund Risk. More information about these risks and other risks can be found in the Fund’s prospectus. The performance information quoted in this annual report represents past performance, which is not a guarantee of future results.Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted.An investor may obtain performance data current to the most recent month-end by visiting ncfunds.com. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing.The prospectus contains this and other information about the Fund.A copy of the prospectus is available at ncfunds.com or by calling Shareholder Services at 800-773-3863.The prospectus should be read carefully before investing. This Annual Report was first distributed to shareholders on or about May 30, 2013. For More Information on Your Matisse Discounted Closed-End Fund Strategy: See Our Web site @ ncfunds.com or Call Our Shareholder Services Group at 800-773-3863. April 29, 2013 Dear Fellow Shareholders of the Matisse Discounted Closed-End Fund Strategy: Please find enclosed for your review the first Annual Report for the Matisse Discounted Closed-End Fund Strategy (the “Fund”) for the fiscal period ending March 31, 2013.The Fund formally launched on October 31, 2012, so this report reflects the period from that date through March 31, 2013.Beginning with the annual report for 2014, future annual reports will discuss Fund performance for an entire 12 month period. As you can see from the table below, Fund performance was positive 6.26%, which is in line with our expectations.This return trails the Fund’s benchmark index, the S&P 500, yet is ahead of the S-Network Composite Closed-End Fund Total Return Index, which is a broad closed-end fund index. As you’re aware, the Fund owns a highly diversified portfolio of discounted closed-end funds with an emphasis on discounts and income.On a look through basis, the Fund was approximately 70% stock (42% US and 28% Foreign) and 30% to fixed income including cash. Average Annual Total Returns Period Ended March 31, 2013 Since Inception1 Net Expense Ratio2 Gross Expense Ratio3 Matisse Discounted Closed-End Fund Strategy 6.26% 1.50% 3.88% S&P 500 Index4 12.26% n/a n/a S-Network Composite Closed-End Fund Total Return Index4,5 6.11% n/a n/a Barclays U.S. Aggregate Total Return Index4 -0.11% n/a n/a MSCI EAFE Total Return Index4 11.12% n/a n/a The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling the Fund at 800-773-3863. Fee waivers and expense reimbursements have positively impacted Fund performance. The performance information presented is not inclusive of sales charges and if adjusted for sales charges, performance quoted would be reduced. 1The Fund’s Inception date is October 31, 2012. 2The Fund's administrator has entered into a Fund Accounting and Administration Agreement with the Fund that runs through January 31, 2014. The agreement can only be terminated prior to that date at the discretion of the Fund's Board of Trustees. The Fund's administrator receives payments under the agreement at a maximum annual rate of 0.30%. In conjunction with the Fund Accounting and Administration Agreement, the Advisor has entered into an Operating Plan with the Fund's administrator, also through January 31, 2014, under which it has agreed (i) to pay the administrator a fee based on the daily average net assets of the Fund when net assets are below $80 million; (ii) if these payments are less than a designated minimum, then the Advisor pays a fee that makes up the difference; and (iii) to assume expenses of the Fund outlined in the Operating Plan that are not covered by the fee paid under Fund Accounting and Administration Agreement. These measures are intended to limit the Fund's operating expenses to 1.50% of the average daily net assets, exclusive of taxes, interest, brokerage fees and commissions, expenses on short sales, acquired fund fees and expenses, and extraordinary expenses. The Operating Plan can only be terminated prior to the conclusion of the current term with the approval of the Fund's Board of Trustees. The Advisor cannot recoup from the Fund any amounts paid under the Operating Plan. 3Gross expense ratio is from the Fund’s prospectus dated July 30, 2012. 4You cannot invest directly in this index.This index does not have an investment advisor and does not pay any commissions, expenses, or taxes.If this index did pay commissions, expenses, or taxes, its returns would be lower. 5The S-Network Composite Closed-End Fund Index (CEFXTR) is a fund index designed to serve as a benchmark for closed-end funds listed in the United States that principally engage in asset management processes seeking to produce taxable annual yield.The CEFXTR employs a modified net assets weighting methodology designed to assure accurate investment exposure across the various style segments that together comprise the taxable yield sector of the closed-end fund market. During the 5-month period, the Fund paid out over $0.26 per share in cash distributions to our shareholders, reflecting the cash we received from our underlying closed-end funds.If these 5 months are representative of the future, the Fund’s annualized cash distribution might be 6.2%.Again, our strategy has a strong emphasis on generating quarterly distribution income, and, in our experience, we’ve historically found that fourth quarter distributions are higher because of the potential capital gains payout we receive then. Our Outlook We continue to be excited about the prospects for the Fund.As of 3/31/13, the Fund’s underlying closed-end fund holdings traded at an attractive discount of 11.5%, with a 12-month cash distribution yield of 7.7% (both figures calculated on a weighted-average basis according to the closed-end funds’ weighting within the Fund). We remain optimistic about the equity markets for two major reasons:1) accommodative central banks around the world, which should keep interest rates low and growth steady (though muted because of all the outstanding public and consumer debt); and 2) a reversal in the flow of funds from bonds back to stocks.From 2007 through 2012, $1.39 Trillion has been invested into bond mutual funds and ETFs, and only $193 billion into stock funds; in fact, stock funds had net outflows of approximately $260 billion in 2011 and 2012 (stats per the Investment Company Institute).A reversal may have begun in January, and has continued through the first quarter, which has greatly helped the equity markets’ steady advance this year. Improving our outlook further are the “bonuses” available for purchasing closed-end funds at a discount.Two factors add to our optimism for closed-end funds:1) the new issue market for closed end funds is robust, with issuance of $2 billion/month so far in 2013.At that pace, it would be the most issuance in the last 7 years.Considering the typical life cycle of closed-end fund IPOs, these new issues may turn into great buying opportunities in 12-18 months, after sponsorship fades; 2) the level of discounts in our portfolio, at approximately 12%, with an indicated distribution yield of approximately 7%, we believe provides a tailwind for our strategy. We appreciate your interest and investment in our Strategy.We’ll continue to keep you updated on the important developments we see in the misunderstood, retail-dominated world of closed-end funds.Check our Strategy website, www.matissefunds.com, for updates, and feel free to contact us directly to discuss the Matisse Discounted Closed-End Fund Strategy and our investment approach. Sincerely, Eric Boughton, CFABryn Torkelson Portfolio Manager Founder & CIO Matisse FundsMatisse Funds Matisse Discounted Closed-End Fund Strategy Performance Update (Unaudited) For the period from October 31, 2012 (Date of Initial Public Investment) to March 31, 2013 Comparison of the Change in Value of a $10,000 Investment This graph assumes an initial investment of $10,000 at October 31, 2012 (Date of Initial Public Investment). All dividends and distributions are reinvested. This graph depicts the performance of the Matisse Discounted Closed-End Fund Strategy versus the Fund's benchmark index, the S&P 500 Index. Other indices shown are the S-Network Composite Closed-End Fund Total Return Index, the Barclays US Aggregate Total Return Index, and the MSCI EAFE Total Return Index.It is important to note that the Fund is a professionally managed mutual fund while the indices are not available for investment and are unmanaged.The comparison is shown for illustrative purposes only. Average Annual Total Returns Gross Net As of Since Expense Expense March 31, 2013 Inception* Ratio** Ratio Matisse Discounted Closed-End Fund Strategy 6.26% 3.88% 1.50% S&P 500 Index 12.26% N/A N/A S-Network Composite Closed-End Fund Total Return Index 6.11% N/A N/A Barclays US Aggregate Total Return Index -0.11% N/A N/A MSCI EAFE Total Return Index 11.12% N/A N/A *For the period from October 31, 2012 (Date of Initial Public Investment) to March 31, 2013. **The gross expense ratio shown is from the Fund's prospectus dated October 22, 2012. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by visiting ncfunds.com. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Average annual total returns are historical in nature and measure net investment income and capital gain or loss from portfolio investments assuming reinvestments of distributions. Matisse Discounted Closed-End Fund Strategy Schedule of Investments As of March 31, 2013 Shares Value (Note 1) CLOSED-END FUNDS - 92.65% Aberdeen Israel Fund, Inc. $ Aberdeen Latin America Equity Fund, Inc. Advent Claymore Convertible Securities and Income Fund Advent Claymore Enhanced Growth & Income Fund AllianzGI Equity & Convertible Income Fund AllianzGI NFJ Dividend Interest & Premium Strategy Fund Alpine Global Dynamic Dividend Fund Alpine Total Dynamic Dividend Fund American Select Portfolio American Strategic Income Portfolio III American Strategic Income Portfolio, Inc. Bancroft Fund Ltd. BlackRock Credit Allocation Income Trust BlackRock Energy and Resources Trust BlackRock Enhanced Capital and Income Fund, Inc. BlackRock Global Opportunities Equity Trust BlackRock International Growth and Income Trust BlackRock Resources & Commodities Strategy Trust * Boulder Total Return Fund, Inc. Central Securities Corp. Dividend and Income Fund Duff & Phelps Global Utility Income Fund, Inc. Eaton Vance Enhanced Equity Income Fund Ellsworth Fund Ltd. * Equus Total Return, Inc. Gabelli Dividend & Income Trust General American Investors Co., Inc. ING Global Equity Dividend & Premium Opportunity Fund ING Risk Managed Natural Resources Fund John Hancock Hedged Equity & Income Fund 20 Lazard Global Total Return and Income Fund, Inc. Legg Mason BW Global Income Opportunities Fund, Inc. Liberty All Star Growth Fund, Inc. Madison Covered Call & Equity Strategy Fund Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Morgan Stanley Income Securities, Inc. * Morgan Stanley India Investment Fund, Inc. Nuveen Build America Bond Opportunity Fund Nuveen Dividend Advantage Municipal Fund 3 Nuveen Dividend Advantage Municipal Income Fund Nuveen Global Value Opportunities Fund (Continued) Matisse Discounted Closed-End Fund Strategy Schedule of Investments As of March 31, 2013 Shares Value (Note 1) CLOSED-END FUNDS - (Continued) Nuveen Massachusetts AMT-Free Municipal Income Fund $ Petroleum & Resources Corp. Putnam Premier Income Trust S&P Quality Rankings Global Equity Managed Trust Special Opportunities Fund, Inc. Swiss Helvetia Fund, Inc. Templeton Dragon Fund, Inc. Templeton Russia and East European Fund * The Asia Pacific Fund, Inc. The Central Europe Russia and Turkey Fund, Inc. The China Fund, Inc. The Cushing Renaissance Fund The European Equity Fund, Inc. The Greater China Fund, Inc. The India Fund, Inc. The New Germany Fund, Inc. * The New Ireland Fund, Inc. * The Taiwan Fund, Inc. The Thai Fund, Inc. The Turkish Investment Fund, Inc. The Zweig Total Return Fund, Inc. Tri-Continental Corp. Western Asset/Claymore Inflation-Linked Opport. & Income Fund Total Closed-End Funds (Cost $19,904,673) COMMON STOCK - 1.89% * Pinetree Capital Ltd. Total Common Stock (Cost $715,319) (Continued) Matisse Discounted Closed-End Fund Strategy Schedule of Investments As of March 31, 2013 Shares Value (Note 1) SHORT-TERM INVESTMENT - 2.01% § Fidelity Institutional Money Market Funds, 0.08% $ Total Short-Term Investment (Cost $440,984) Total Value of Investments (Cost $21,060,976) - 96.55% $ Other Assets Less Liabilities- 3.45% Net Assets - 100.00% $ * Non-income producing investment § Represents 7 day effective yield Summary of Investments by Sector % of Net Sector Assets Value Closed-End Funds 92.65% $ Common Stock 1.89% Short-Term Investment 2.01% Total 96.55% $ See Notes to Financial Statements Matisse Discounted Closed-End Fund Strategy Statement of Assets and Liabilities As of March 31, 2013 Assets: Investments, at value (cost $21,060,976) $ Cash Receivables: Investments sold Dividends and interest Total assets Liabilities: Payables: Investments purchased Accrued expenses Advisory fees Administrative fees Total liabilities Net Assets $ Net Assets Consist of: Paid in Capital $ Accumulated net investment loss Undistributed net realized gain on investments and foreign currency transactions Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding, no par value (unlimited authorized shares) Net Asset Value, Maximum Offering Price and Redemption Price Per Share (a) $ (a) The fund charges a 2% redemption fee on redemptions made within 60 days of initial purchase. See Notes to Financial Statements Matisse Discounted Closed-End Fund Strategy Statement of Operations For the period from October 31, 2012 (Date of Initial Public Investment) to March 31, 2013 Investment Income: Dividends $ Total Investment Income Expenses: Advisory fees (note 2) Administration fees (note 2) Total Expenses Net Investment Income Realized and Unrealized Gain on Investments and Foreign Currency Transactions: Net realized gain from: Investments Foreign currency transactions Capital gain distributions from underlying funds Net change in unrealized appreciation on investments Net Realized and Unrealized Gain on Investments and Foreign Currency Transactions: Net Increase in Net Assets Resulting from Operations $ See Notes to Financial Statements Matisse Discounted Closed-End Fund Strategy Statement of Changes in Net Assets For the period from October 31, 2012 (Date of Initial Public Investment) to March 31, 2013 Operations: Net investment income $ Net realized gain from investment transactions Net change in unrealized appreciation on investments Capital gain distributions from underlying funds Net Increase in Net Assets Resulting from Operations Distributions to Shareholders: Net investment income Decrease in Net Assets Resulting from Distributions Capital Share Transactions: Shares sold Redemption fees Reinvested dividends and distributions Shares repurchased Increase from Capital Share Transactions Net Increase in Net Assets Net Assets: Beginning of period - End of period $ Accumulated Net Investment Loss $ Share Information: Shares sold Reinvested distributions Shares repurchased Net Increase in Capital Shares Shares Outstanding, Beginning of Period - Shares Outstanding, End of Period See Notes to Financial Statements Matisse Discounted Closed-End Fund Strategy Financial Highlights For a share outstanding during the period from October 31, 2012 (Date of Initial Public Investment) to March 31, 2013 Net Asset Value, Beginning of Period $ Income from Investment Operations Net investment income (e) Net realized and unrealized gain on investments and foreign currency transactions Total from Investment Operations Less Distributions: Dividends (from net investment income) Total Distributions Net Asset Value, End of Period $ Total Return (c) 6.26% (b) Net Assets, End of Period (in thousands) $ Average Net Assets for the Period (in thousands) $ Ratios of: Gross Expenses to Average Net Assets (d)(e) 1.50% (a) Net Expenses to Average Net Assets (d)(e) 1.50% (a) Net Investment Income to Average Net Assets 5.96% (a) Portfolio turnover rate 84.39% (b) (a) Annualized. (b) Not annualized. (c) Includes adjustments in accordance with accounting principles generally accepted in the United States and, consequently, the net asset value for financial reporting purposes and the returns based upon those net asset values may differ from the net asset values and returns for shareholder transactions. (d) The expense ratios listed reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). (e) Recognition of the Fund's net investment income is affected by the timing of dividend declarations of investment funds.The expenses of the investment funds are excluded from the Fund's expense ratio. See Notes to Financial Statements Matisse Discounted Closed-End Fund Strategy Notes to Financial Statements 1. Organization and Significant Accounting Policies The Matisse Discounted Closed-End Fund Strategy (“Fund”) is a series of the Starboard Investment Trust (“Trust”). The Trust is organized as a Delaware statutory trust and is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Fund is a separate diversified series of the Trust. The Fund commenced operations October 31, 2012. The Fund is a “fund of funds” that seeks to achieve its investment objective of long-term capital appreciation and income principally through investments in unaffiliated closed-end funds which pay regular periodic cash distributions, the interests of which typically trade at substantial discounts relative to their underlying net asset values. The Fund’s investment advisor, Deschutes Portfolio Strategies (the “Advisor”) believes this approach is capable of generating capital appreciation and income. As a matter of investment policy, the Fund will invest, under normal circumstances, at least 80% of net assets, plus borrowings for investment purposes, in discounted closed-end funds.For purposes of this policy, a closed-end fund is considered discounted when, in the Advisor’s determination, the fund’s market value is less than the value of its underlying portfolio.In addition, the closed-end funds may be domestic or foreign for purposes of this policy.This policy may be changed without shareholder approval upon 60-days’ prior notice to shareholders. The following is a summary of significant accounting policies consistently followed by the Fund.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Investment Valuation The Fund’s investments in securities are carried at fair value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time. Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price. Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available (e.g., if the exchange on which the portfolio security is principally traded closes early or if trading of the particular portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation) or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. The Fund may invest in portfolios of open-end or closed-end investment companies (the “Underlying Funds”). The Underlying Funds value securities in their portfolios for which market quotations are readily available at their market values (generally the last reported sale price) and all other securities and assets at their fair value to the methods established by the board of directors of the Underlying Funds.Open-ended funds are valued at their respective net asset values as reported by such investment companies. The shares of many closed-end investment companies, after their initial public offering, frequently trade at a price per share, which is different than the net asset value per share. The difference represents a market premium or market discount of such shares. There can be no assurances that the market discount or market premium on shares of any closed-end investment company purchased by the Fund will not change. Fair Value Measurement Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1: Unadjusted quoted prices in active markets for identical securities Level 2: other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) (Continued) Matisse Discounted Closed-End Fund Strategy Notes to Financial Statements The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following tables summarize the inputs as of March 31, 2013 for the Fund’s investments measured at fair value: Investments in Securities (a) Total Level 1 Level 2 Level 3 Closed-End Funds $ $ $ - - $ - - Common Stock - Short-Term Investment - - - Total $ $ $ - - $ - - (a) The fund had no significant transfers into or out of Level 1, 2, or 3 during the period ended March 31, 2013. Derivative Financial Instruments The Funds may invest in derivative financial instruments (derivatives) in order to manage risk or gain exposure to various other investments or markets.Derivatives may contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and the potential for market movements which may expose the Fund to gains or losses in excess of the amounts shown on the Statement of Assets and Liabilities. Derivatives are marked to market daily based upon quotations from market makers or the Fund’s independent pricing services and the Fund’s net benefit or obligation under the contract, as measured by the fair market value of the contract, is included in net assets on the Statement of Assets and Liabilities.Realized gain and loss and unrealized appreciation and depreciation on these contracts for the period are included in the Statement of Operations.There were no unsettled contracts as of the fiscal year end. The following table sets forth the effect of the option contracts on the Statement of Operations for the period ending March 31, 2013: Derivative Type Location of Gain or (Loss) on Derivatives Realized Gain on Derivatives Forward Currency Contracts Net realized gain from foreign currency transactions $ 297 Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation.Purchases and sales of securities and income items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. The Fund does not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held.Such changes are included in net realized and unrealized gain or loss from investments. (Continued) Matisse Discounted Closed-End Fund Strategy Notes to Financial Statements Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes, and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. Investment Transactions and Investment Income Investment transactions are accounted for as of the date purchased or sold (trade date).Dividend income is recorded on the ex-dividend date.Certain dividends from foreign securities will be recorded as soon as the Fund is informed of the dividend if such information is obtained subsequent to the ex-dividend date.Interest income is recorded on the accrual basis and includes amortization of discounts and premiums.Gains and losses are determined on the identified cost basis, which is the same basis used for federal income tax purposes. Expenses The Fund bears expenses incurred specifically on its behalf as well as a portion of general expenses, which are allocated according to methods reviewed annually by the Trustees. Distributions The Fund will distribute most of its income and realized gains to its shareholders every year.Income dividends paid by the Fund derived from net investment income, if any, will generally be paid monthly or quarterly and capital gains distributions, if any, will be made annually.Dividends and distributions to shareholders are recorded on ex-date. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in the net assets from operations during the reporting period.Actual results could differ from those estimates. Fees on Redemptions The Fund charges a redemption fee of 2.00% on redemptions of Fund shares occurring within 60 days following the issuance of such shares.The redemption fee is not a fee to finance sales or sales promotion expenses, but is paid to the Fund to defray the costs of liquidating an investor and discouraging short-term trading of the Fund’s shares.No redemption fee will be imposed on the redemption of shares representing dividends or capital gains distributions, or on amounts representing capital appreciation of shares. Federal Income Taxes No provision for income taxes is included in the accompanying financial statements, as the Fund intends to distribute to shareholders all taxable investment income and realized gains and otherwise comply with Subchapter M of the Internal Revenue Code applicable to regulated investment companies. 2. Transactions with Related Parties and Service Providers Advisor The Fund pays monthly advisory fees to the Advisor based upon the average daily net assets and calculated at an annual rate of 1.20%.For the initial period ended March 31, 2013, the Fund paid advisory fees in the amount of $85,550. The Advisor has entered into an Operating Plan with the Fund’s administrator under which it has agreed to make payments to the administrator to the extent that the cost of administering the Fund exceeds the 1.50% of average daily net assets paid by the Fund to the Administrator under its consolidated fee arrangement. (Continued) Matisse Discounted Closed-End Fund Strategy Notes to Financial Statements Administrator The Nottingham Company (“Administrator”) assists the Trust in the performance of its administrative responsibilities to the Fund, coordinates and pays for the services of each vendor and the operating expense to the Fund, and provides the Fund with certain administrative, fund accounting, and compliance services.As part of its services and consolidated fee arrangement, the Administrator receives compensation based on the Fund’s average daily net assets.The annual rate is 0.30% if the average daily net assets are under $90 million and gradually decreases to an annual rate of 0.097% once the average daily net assets reach $2.0 billion or more. The fee paid to the Administrator is calculated by multiplying the average daily net assets of the Fund by the highest applicable annual rate.The Administrator pays all expenses not assumed by the Advisor, including, without limitation: the fees and expenses of its independent accountants, of its legal counsel, and of its Trustees; the costs of printing and mailing to shareholders annual and semi-annual reports, proxy statements, prospectuses, statements of additional information and supplements thereto; the costs of printing registration statements; bank transaction charges and custodian’s fees; any proxy solicitors’ fees and expenses; filing fees; any federal, state or local income or other taxes; any interest; any membership fees of the Investment Company Institute and similar organizations; fidelity bond and Trustees’ liability insurance premiums.The Fund paid $21,387 in administration fees for the initial period ended March 31, 2013. Compliance Services Nottingham Compliance Services, LLC (“NCS”), a fully owned affiliate of the Administrator, provides services which assist the Trust’s Chief Compliance Officer in monitoring and testing the policies and procedures of the Trust in conjunction with requirements under Rule 38a-1 of the 1940 Act.NCS is entitled to receive compensation from the Administrator pursuant to the Administrator’s fee arrangements with the Fund. Transfer Agent Nottingham Shareholder Services, LLC (“Transfer Agent”) serves as transfer, dividend paying, and shareholder servicing agent for the Fund.For its services, the Transfer Agent is entitled to receive compensation from the Administrator pursuant to the Administrator’s fee arrangements with the Fund. Distributor Capital Investment Group, Inc. (the “Distributor”) serves as the Fund’s principal underwriter and distributor.For its services, the Distributor is entitled to receive compensation from the Administrator pursuant to the Administrator’s fee arrangements with the Fund. Certain Trustees and officers of the Trust may also be officers of the Advisor, the Administrator, or NCS. Because the underlying funds have varied expense and fee levels and the Fund may own different proportions of underlying funds at different times, the amount of fees and expense incurred indirectly by the Fund will vary. 3. Purchases and Sales of Investment Securities For the initial period ended March 31, 2013, the aggregate cost of purchases and proceeds from sales of investment securities (excluding short-term securities) were as follows: Initial Period Purchases of Securities Proceeds from Sales of Securities October 31, 2012 to March 31, 2013 There were no long-term purchases or sales of U.S Government Obligations during the initial period ended March 31, 2013. (Continued) Matisse Discounted Closed-End Fund Strategy Notes to Financial Statements 4. Federal Income Tax Distributions are determined in accordance with Federal income tax regulations, which differ from GAAP, and, therefore, may differ significantly in amount or character from net investment income and realized gains for financial reporting purposes.Financial reporting records are adjusted for permanent book/tax differences to reflect tax character but are not adjusted for temporary differences. The Fund has reviewed the taxable period that is open for examination (i.e., not barred by the applicable statute of limitations) by taxing authorities of all major jurisdictions, including the Internal Revenue Service. As of March 31, 2013, open taxable periods consisted of the taxable period ended March 31, 2013. No examination of the Fund’s tax returns is currently in progress. Reclassifications to paid in capital relate primarily to differing book/tax treatment of ordinary net investment loss.For the period ended March 31, 2013, there was a reclassification between capital gains and net investment income of $397. Distributions during the fiscal year ended were characterized for tax purposes as follows: March 31, 2013 Ordinary Income Long-term capital gain - At March 31, 2013, the tax-basis cost of investments and components of distributable earnings were as follows: Cost of Investments $ Unrealized Appreciation Unrealized Depreciation Net Unrealized Appreciation Undistributed Ordinary Income Undistributed Long-Term Gains Distributable Earnings $ The difference between book-basis and tax-basis net unrealized appreciation (depreciation) is attributable to the tax deferral of losses from wash sales. 5. Commitments and Contingencies Under the Trust’s organizational documents, its officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Fund.In addition, in the normal course of business, the Trust entered into contracts with its service providers, on behalf of the Fund, and others that provide for general indemnifications.The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund.The Fund expects risk of loss to be remote. 6. New Accounting Pronouncements In December 2011, FASB issued ASU No. 2011-11 related to disclosures about offsetting assets and liabilities. The amendments in this ASU require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The ASU is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. The guidance requires retrospective application for all comparative periods presented. (Continued) Matisse Discounted Closed-End Fund Strategy Notes to Financial Statements In January 2013, the FASB issued ASU No. 2013-01 “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities.”ASU No. 2013-01 clarifies that ordinary trade receivables and payables are not included in the scope of ASU No. 2011-11.ASU No. 2011-11 applies only to derivatives, repurchase agreements and reverse repurchase agreements, and securities borrowing and lending that are offset in accordance with specific criteria contained in the FASB Accounting Standards codification. Management is currently evaluating the impact ASU No. 2011-11 and ASU No. 2013-01 will have on the Fund’s financial statements and disclosures. 7. Subsequent Events The Board of Trustees of the Trust approved, on March 11, 2013, a plan to authorize a new class of shares for the Fund designated as Class A Shares.The Date of Initial Public Investment for the Class A shares was May 16, 2013.The Fund currently has an unlimited number of authorized shares, which are divided into two classes – Institutional Class Shares and Class A Shares.Each class of shares has equal rights as to assets of the Fund, and the classes are identical except for differences in ongoing distribution and service fees. The Class A Shares are subject to distribution plan fees, which are calculated at an annual rate of 0.25% of the average daily net assets of the Class A Shares.Income, expenses (other than distribution and service fees), and realized and unrealized gains or losses on investments are allocated to each class of shares based upon its relative net assets.All classes have equal voting privileges, except where otherwise required by law or when the Trustees determine that the matter to be voted on affects only the interests of the shareholders of a particular class. The Fund has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of these financial statements.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments in addition to the disclosure above. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of the Matisse Discounted Closed-End Fund Strategy and The Board of Trustees of the Starboard Investment Trust We have audited the accompanying statement of assets and liabilities of Matisse Discounted Closed-End Fund Strategy (the "Fund"), a series of shares of beneficial interest of the Starboard Investment Trust, including the schedule of investments, as of March 31, 2013, and the related statements of operations and changes in net assets and the financial highlights for the period October 31, 2012 (commencement of operations) through March 31, 2013.These financial statements and financial highlights are the responsibility of the Fund’s management.Our responsibility is to express an opinion on these financial statement and financial highlights based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our procedures included confirmation of securities owned as of March 31, 2013 by correspondence with the custodian and brokers.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Matisse Discounted Closed-End Fund Strategy as of March 31, 2013, and the results of its operations, the changes in its net assets and its financial highlights for the period October 31, 2012 through March 31, 2013, in conformity with accounting principles generally accepted in the United States of America. BBD, LLP Philadelphia, Pennsylvania May 30, 2013 Matisse Discounted Closed-End Fund Strategy Additional Information (Unaudited) 1.Proxy Voting Policies and Voting Record A copy of the Trust’s Proxy Voting and Disclosure Policy and the Advisor’s Disclosure Policy are included as Appendix B to the Fund’s Statement of Additional Information and are available, without charge, upon request, by calling 800-773-3863, and on the website of the Security and Exchange Commission (“SEC”) at sec.gov.Information regarding how the Fund voted proxies relating to portfolio securities during the most recent period ended June 30, is available (1) without charge, upon request, by calling the Fund at the number above and (2) on the SEC’s website at sec.gov. 2.Quarterly Portfolio Holdings The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q is available on the SEC’s website at sec.gov.You may review and make copies at the SEC’s Public Reference Room in Washington, D.C.Information on the operation of the Public Reference Room may be obtained by calling the SEC at 202-942-8090. You may also obtain copies without charge, upon request, by calling the Fund toll-free at 800-773-3863. 3.Tax Information We are required to advise you within 60 days of the Fund’s fiscal year-end regarding the federal tax status of certain distributions received by shareholders during each fiscal year.The following information is provided for the Fund’s fiscal period ended March 31, 2013. During the fiscal period, no long-term capital gain distributions were paid from the Fund. Dividend and distributions received by retirement plans such as IRAs, Keogh-type plans, and 403(b) plans need not be reported as taxable income.However, many retirement plans may need this information for their annual information meeting. 4.Approval of Advisory Agreement The Advisor supervises the investments of the Fund pursuant to an Investment Advisory Agreement.At a meeting of the Fund’s Board of Trustees on May 29, 2012, the Trustees approved the Investment Advisory Agreement for an initial two-year term.In considering whether to approve the Investment Advisory Agreement, the Trustees reviewed and considered the information they deemed reasonably necessary, including the following material factors: (i) the nature, extent, and quality of the services provided by the Advisor; (ii) the costs of the services to be provided and profits to be realized by the Advisor and its affiliates from the relationship with the Fund; (iii) the extent to which economies of scale would be realized as the Fund grows and whether advisory fee levels reflect those economies of scale for the benefit of the Fund’s investors; (iv) the Advisor’s practices regarding brokerage and portfolio transactions; and (v) the Advisor’s practices regarding possible conflicts of interest. At the meeting, the Trustees reviewed various informational materials, including the Investment Advisory Agreement for the Fund and a memorandum from the Advisor to the Trustees containing information about the advisory firm and its business.The memorandum provided information about the Advisor’s finances, personnel, services to the Fund, investment advice, fees, and compliance program.It also contained information on Fund expenses, including comparative expense ratio information for other mutual funds with strategies similar to the Fund.The Trustees also reviewed a memorandum from the Fund’s legal counsel that summarized the fiduciary duties and responsibilities of the Board of Trustees in reviewing and approving the Investment Advisory Agreement, including the types of information and factors that should be considered in order to make an informed decision.In addition, the Trustees consulted with separate independent legal counsel retained by them regarding their consideration of the Investment Advisory Agreement. (Continued) Matisse Discounted Closed-End Fund Strategy Additional Information (Unaudited) In considering the nature, extent, and quality of the services provided by the Advisor, the Trustees reviewed the responsibilities of the Advisor under the Investment Advisory Agreement.The Trustees reviewed the services to be provided by the Advisor to the Fund including, without limitation, the Advisor’s procedures for formulating investment recommendations and assuring compliance with the Fund’s investment objectives and limitations, proposed efforts during the Fund’s start-up phase, coordination of services for the Fund among the Fund’s service providers, and efforts to promote the Fund, grow the Fund’s assets, and assist in the distribution of Fund shares.The Trustees noted that the Advisor seeks to achieve the Fund’s investment objective by investing in closed-end funds that are trading at substantial discounts to their net asset values.The Trustees also noted that when selecting investments, the Advisor employs a proprietary research process that uses quantitative information to forecast whether the market discount on a closed-end fund will increase or decrease.The Trustees further noted that the Fund’s principal executive officer is the President of the Advisor and will serve the Fund without additional compensation from the Fund.After reviewing the foregoing information and further information in the memorandum from the Advisor (e.g., the Advisor’s Form ADV and descriptions of the Advisor’s business and compliance program), the Board of Trustees concluded that the nature, extent, and quality of the services to be provided by the Advisor were satisfactory and adequate for the Fund. In considering the investment performance of the Advisor, the Trustees discussed the Advisor’s experience managing investments and reviewed the performance of a closed-end fund strategy run by the Advisor for the previous five years.The Trustees compared the performance of the closed-end fund strategy with the performance of benchmark indexes, another mutual fund that primarily invests in closed-end funds, and applicable peer group data.After review of the Advisor’s experience managing other accounts, the Board of Trustees concluded that the investment performance of the Advisor was satisfactory. In considering the costs of the services to be provided and profits to be realized by the Advisor and its affiliates from the relationship with the Fund, including any benefits derived by the Advisor from the relationship with the Fund, the Trustees first noted that the management fee for the Fund would be 1.20%.The Trustees then reviewed the Advisor’s staffing, personnel, and methods of operating; the education and experience of the Advisor’s personnel; the Advisor’s compliance programs, policies, and procedures; the financial condition of the Advisor; the level of commitment to the Fund and the Advisor by the principals of the Advisor; the projected asset levels of the Fund; the Advisor’s payment of startup costs for the Fund; and the overall expenses of the Fund, including the nature and frequency of advisory fee payments.The Trustees noted that the Advisor directly pays for certain expenses of the Fund under an Operating Plan in order to help limit the Fund’s annual operating expenses.The Trustees reviewed the financial statements of the Advisor and discussed the financial stability and profitability of the firm.The Advisor responded to questions about the financial condition of the firm and its principals.The Trustees also considered potential benefits for the Advisor in managing the Fund, including promotion of the Advisor’s name, the ability for the Advisor to place small accounts into the Fund, and the potential for the Advisor to generate soft dollars from Fund trades that may benefit the Advisor’s other clients.The Trustees then compared the expected fees and expenses of the Fund (including the management fee) to other funds comparable in terms of the type of fund, the nature of its investment strategy, and its style of investment management, among other factors.The Trustees determined that the management fee was higher than those of some of the funds and lower than others, and higher than the peer group average.The Trustees noted that the net expense ratio was higher than the comparable funds and the peer group average.The Trustees also noted that the Advisor’s typical asset-based fee starts at 1%, although the Advisor collects a higher fee from its private funds, along with an incentive fee.The Trustees also considered that the Advisor was proposing a unique investment strategy and had been able to identify one other mutual fund that primarily invests in closed-end funds.Following further consideration and discussion of the foregoing, the Board of Trustees concluded that the fees to be paid to the Advisor by the Fund were fair and reasonable in relation to the nature and quality of the services provided by the Advisor and that they reflected charges that were within a range of what could have been negotiated at arm’s length. In considering the extent to which economies of scale would be realized as the Fund grows and whether the advisory fee levels reflect these economies of scale for the benefit of the Fund’s investors, the Trustees reviewed the Fund’s fee arrangements with the Advisor.The Trustees noted that, while the management fee would remain the same at all asset levels, the Advisor had agreed to directly pays for certain Fund expenses under an Operating Plan in order to help limit the Fund’s annual operating expenses.The Trustees also noted that the Fund’s shareholders would benefit from economies of scale (Continued) Matisse Discounted Closed-End Fund Strategy Additional Information (Unaudited) under the Fund’s agreements with service providers other than the Advisor.Following further discussion of the Fund’s projected asset levels, expectations for growth, and fee levels, the Board of Trustees determined that the Fund’s fee arrangements were fair and reasonable in relation to the nature and quality of the services provided by the Advisor. In considering the Advisor’s practices regarding brokerage and portfolio transactions, the Trustees reviewed the Advisor’s standards, and performance in utilizing those standards, for seeking best execution for Fund portfolio transactions.The Trustees also considered the anticipated portfolio turnover rate for the Fund; the process by which evaluations are made of the overall reasonableness of commissions paid; the method and basis for selecting and evaluating the broker-dealers used; any anticipated allocation of portfolio business to persons affiliated with the Advisor; and the extent to which the Fund allocates portfolio business to broker-dealers who provide research, statistical, or other services (soft dollars).After further review and discussion, the Board determined that the Advisor’s practices regarding brokerage and portfolio transactions were satisfactory. In considering the Advisor’s practices regarding possible conflicts of interest, the Trustees evaluated the potential for conflicts of interest and considered such matters as the experience and ability of the advisory personnel assigned to the Fund; the basis of decisions to buy or sell securities for the Fund and the Advisor’s other accounts; the method for bunching of portfolio securities transactions; and the substance and administration of the Advisor’s code of ethics.Following further consideration and discussion, the Board of Trustees indicated that the Advisor’s standards and practices relating to the identification and mitigation of potential conflicts of interests were satisfactory. Based upon all of the foregoing considerations, the Board of Trustees, including a majority of the Independent Trustees, approved the Investment Advisory Agreement for the Fund. 5.Information about Trustees and Officers The business and affairs of the Fund and the Trust are managed under the direction of the Board of Trustees of the Trust.Information concerning the Trustees and officers of the Trust and Fund is set forth below.Generally, each Trustee and officer serves an indefinite term or until certain circumstances such as their resignation, death, or otherwise as specified in the Trust’s organizational documents. Any Trustee may be removed at a meeting of shareholders by a vote meeting the requirements of the Trust’s organizational documents. The Statement of Additional Information of the Fund includes additional information about the Trustees and officers and is available, without charge, upon request by calling the Fund toll-free at 1-800-773-3863.The address of each Trustee and officer, unless otherwise indicated below, is 116 South Franklin Street, Rocky Mount, North Carolina 27804.The Independent Trustees each received aggregate compensation of $831.23 during the fiscal period ended March 31, 2013 from the Fund for their services to the Fund and Trust. (Continued) Matisse Discounted Closed-End Fund Strategy Additional Information (Unaudited) Name, Age and Address Position held with Funds or Trust Length of Time Served Principal Occupation During Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee During Past 5 Years Independent Trustees Jack E. Brinson Age: 80 Independent Trustee Since 7/09 Retired; previously, President of Brinson Investment Co. (personal investments) and President of Brinson Chevrolet, Inc. (auto dealership). 23 Independent Trustee of Brown Capital Management Funds for its three series, DGHM Investment Trust for its two series, Gardner Lewis Investment Trust for its two series, Hillman Capital Management Investment Trust for its one series, and Tilson Investment Trust for its two series (all registered investment companies); previously, Independent Trustee of de Leon Funds Trust for its one series from 2000 to 2005, Giordano Investment Trust for its one series during 2011, and New Providence Investment Trust for its one series from inception until 2011 (all registered investment companies). Michael G. Mosley Age: 59 Independent Trustee Since 7/10 Owner of Commercial Realty Services (real estate) since 2004. 23 None. Theo H. Pitt, Jr. Age: 76 Independent Trustee Since 9/10 Senior Partner, Community Financial Institutions Consulting (financial consulting) since 1999; Partner, Pikar Properties (real estate) since 2001; Account Administrator, Holden Wealth Management Group of Wachovia Securities (money management firm) from 2003-2008. 23 Independent Trustee of DGHM Investment Trust for its two series, Gardner Lewis Investment Trust for its two series, and Hanna Investment Trust for its one series (all registered investment companies); previously, Independent Trustee of Hillman Capital Management Investment Trust for its two series from 2000 to 2009, NCM Capital Investment Trust for its one series from 2007 to 2009, New Providence Investment Trust from 2008 to 2009, and Tilson Investment Trust for its two series from 2004 to 2009 (all registered investment companies). (Continued) Matisse Discounted Closed-End Fund Strategy Additional Information (Unaudited) Name, Age and Address Position held with Funds or Trust Length of Time Served Principal Occupation During Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee During Past 5 Years James H. Speed, Jr. Age: 59 Independent Trustee, Chairman Trustee since 7/09, Chair since 5/12 President and CEO of NC Mutual Insurance Company (insurance company) since 2003; President of Speed Financial Group, Inc. (consulting and private investments) from 2000 to 2003. 23 Independent Trustee of the following Brown Capital Management Funds for its three series, Hillman Capital Management Investment Trust for its one series, and Tilson Investment Trust for its two series (all registered investment companies).Member of Board of Directors of NC Mutual Life Insurance Company.Member of Board of Directors of M&F Bancorp.Previously, Independent Trustee of New Providence Investment Trust for its one series from 2009 until 2011 (registered investment company). J. Buckley Strandberg Age: 52 Independent Trustee Since 7/09 President of Standard Insurance and Realty (insurance and property management) since 1982. 23 None. Other Officers Bryn H. Torkelson Age: 55 4949 Meadows Road Suite 200 Lake Oswego, OR 97035 President (Matisse Discounted Closed-End Fund Strategy) Since 5/12 President and Chief Investment Officer of Deschutes Portfolio Strategies, LLC (advisor to the Matisse Discounted Closed-End Fund Strategy) since 2010, President of Deschutes Investment Advisors, Inc. (investment management) since 1997. n/a n/a T. Lee Hale, Jr. Age: 35 Chief Compliance Officer; Assistant Treasurer; Treasurer (Matisse Discounted Closed-End Fund Strategy Since 7/09, 4/10, and 5/12 Financial Reporting Manager for The Nottingham Company (fund administrator) since 2009; previously, principal of Lee Hale Contracting (marine industry consulting). n/a n/a A. Vason Hamrick Age: 35 Secretary Since 7/09 Corporate Counsel for The Nottingham Company since 2004. n/a n/a (Continued) Matisse Discounted Closed-End Fund Strategy Additional Information (Unaudited) 6.Schedule of Shareholder Expenses As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include sales charges (loads) on purchase payments and (2) ongoing costs, including investment advisory fees; distribution (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses – The first line of the table below provides information about the actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – The last line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Beginning Account Value October 31, 2012 Ending Account Value March 31, 2013 Expenses Paid During Period* Actual Hypothetical (5% annual return before expenses) *Expenses are equal to the average account value over the period multiplied by the Fund’s annualized expense ratio,multiplied by 151/365 (to reflect the initial period). Matisse Discounted Closed-End Fund Strategy is a series of The Starboard Investment Trust For Shareholder Service Inquiries: For Investment Advisor Inquiries: Nottingham Shareholder Services Deschutes Portfolio Strategies 116 South Franklin Street 4949 Meadows Road Post Office Drawer 4365 Rocky Mount, North Carolina 27803 Suite 200 Lake Oswego, Oregon 97035 Telephone: 800-773-3863 Telephone: 800-773-3863 World Wide Web @: ncfunds.com World Wide Web @: ncfunds.com Item 2. CODE OF ETHICS. (a) The registrant, as of the end of the period covered by this report, has adopted a code of ethics that applies to its Principal Executive Officer(s), Principal Financial Officer(s), and Principal Accounting Officer(s), or persons performing similar functions, regardless of whether these individuals are employed by the registrant or a third party. (c) There have been no substantive amendments during the period covered by this report. (d) The registrant has not granted, during the period covered by this report, any waivers, including an implicit waiver. (f)(1) A copy of the code of ethics that applies to the registrant’s Principal Executive Officers and Principal Financial Officers is filed pursuant to Item 12.(a)(1) below. Item 3. AUDIT COMMITTEE FINANCIAL EXPERT. The registrant’s Board of Trustees has determined that the registrant has an audit committee financial expert, as defined in Item 3 of Form N-CSR, serving on its audit committee. As of the date of this report, March 31, 2013, the registrant’s audit committee financial expert is Mr. James H. Speed, Jr. Mr. Speed is “independent” for purposes of Item 3 of Form N-CSR. Item 4.PRINCIPAL ACCOUNTANT FEES AND SERVICES. (a) Audit Fees – Audit fees billed for the registrant for the last two fiscal years are reflected in the table below.These amounts represent aggregate fees billed by the registrant’s independent accountant, BrookWeiner, LLC for March 31, 2012 and BBD, LLP for March 31, 2013 (“Accountant”), in connection with the annual audits of the registrant’s financial statements and for services normally provided by the Accountant in connection with the registrant’s statutory and regulatory filings for those fiscal years. Fund Crescent Large Cap Macro Fund Crescent Mid Cap Macro Fund n/a n/a Crescent Strategic Income Fund Matisse Discounted Closed-End Fund Strategy n/a (b) Audit-Related Fees – There were no additional fees billed in the fiscal years ended March 31, 2012 and March 31, 2013 for assurance and related services by the Accountant that were reasonably related to the performance of the audit of the registrant’s financial statements that were not reported under paragraph (a) of this Item. (c) Tax Fees – The tax fees billed in each of the last two fiscal years ended for professional services rendered by the Accountant for tax compliance, tax advice, and tax planning are reflected in the table below.These services were for the completion of each fund’s federal and state income tax returns, excise tax returns, and assistance with distribution calculations. Fund Crescent Large Cap Macro Fund Crescent Mid Cap Macro Fund n/a n/a Crescent Strategic Income Fund Matisse Discounted Closed-End Fund Strategy n/a (d) All Other Fees – There were no other fees paid to the Accountant which were not disclosed in Items (a) through (c) above during the last two fiscal years. (e)(1) The registrant’s Board of Trustees pre-approved the engagement of the Accountant for the last two fiscal years at an audit committee meeting of the Board of Trustees called for such purpose; and will pre-approve the Accountant for each fiscal year thereafter at an audit committee meeting called for such purpose.The charter of the audit committee states that the audit committee should pre-approve any audit services and, when appropriate, evaluate and pre-approve any non-audit services provided by the Accountant to the registrant and to pre-approve, when appropriate, any non-audit services provided by the Accountant to the registrant’s investment adviser, or any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the registrant if the engagement relates directly to the operations and financial reporting of the registrant. (2) There were no services as described in each of paragraph (b) through (d) of this Item that were approved by the audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) Not Applicable. (g) Aggregate non-audit fees billed by the Accountant to the registrant for services rendered for the fiscal years ended March 31, 2012 and March 31, 2013 were $3,000 and $6,000, respectively.There were no fees billed by the Accountant for non-audit services rendered to the registrant’s investment adviser, or any other entity controlling, controlled by, or under common control with the registrant’s investment adviser. (h) Not applicable. Item 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. Item 6. SCHEDULE OF INVESTMENTS. A copy of the schedule of investments of unaffiliated issuers as of the close of the reporting period is included as part of the report to shareholders filed under Item 1 of this Form. Item 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FORCLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. Item 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. Item 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. Item 10.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. Item 11. CONTROLS AND PROCEDURES. (a) The Principal Executive Officer(s) and the Principal Financial Officer(s) have concluded that the registrant’s disclosure controls and procedures are effective based on their evaluation of the disclosure controls and procedures as of a date within 90 days of the filing of this report. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant’s second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 12.EXHIBITS. (a)(1) Code of Ethics required by Item 2 of Form N-CSR is filed herewith as Exhibit 12.(a)(1). (a)(2) Certifications required by Item 12.(a)(2) of Form N-CSR are filed herewith as Exhibit 12.(a)(2). (a)(3) Not applicable. (b) Certifications required by Item 12.(b) of Form N-CSR are filed herewith as Exhibit 12.(b). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/ J. Philip Bell Date: June 3, 2013 J. Philip Bell President and Principal Executive Officer The Crescent Funds By: (Signature and Title) /s/ Bryn H. Torkelson Bryn H. Torkelson Date: June 3, 2013 President and Principal Executive Officer Matisse Discounted Closed-End Fund Strategy Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: (Signature and Title) /s/ J. Philip Bell Date: June 3, 2013 J. Philip Bell President and Principal Executive Officer The Crescent Funds By: (Signature and Title) /s/ Michael W. Nix Date: June 3, 2013 Michael W. Nix Treasurer and Principal Financial Officer The Crescent Funds By: (Signature and Title) /s/ Bryn H. Torkelson Bryn H. Torkelson Date: June 3, 2013 President and Principal Executive Officer Matisse Discounted Closed-End Fund Strategy By: (Signature and Title) /s/ T. Lee Hale, Jr. Date: June 3, 2013 T. Lee Hale, Jr. Treasurer and Principal Financial Officer Matisse Discounted Closed-End Fund Strategy
